 Exhibit 10.1

 

OMNIBUS AMENDMENT

 

This OMNIBUS AMENDMENT (this “Agreement”) is made and entered into as of January
27, 2017 among FLEXSHOPPER 2, LLC (the “Company”), FLEXSHOPPER, LLC (the
“Servicer”) and WE 2014-1, LLC (the “Administrative Agent” and “Lender”).

 

BACKGROUND

 

WHEREAS, the Company, the Administrative Agent, Wells Fargo Bank, National
Association, as paying agent (the “Paying Agent”) and various lenders from time
to time party thereto (the “Lenders”) are party to a certain Credit Agreement,
dated March 6, 2015 (as amended, supplemented and otherwise modified as of the
date hereof, the “Credit Agreement”);

 

WHEREAS, the Company, the Servicer and the Administrative Agent are party to a
certain Servicing Agreement, dated March 6, 2015 (as amended, supplemented and
otherwise modified as of the date hereof, the “Servicing Agreement”);

 

WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement and the parties to the Servicing Agreement desire to amend the
Servicing Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

SECTION 1.      Defined Terms. Capitalized definitional terms used in this
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

SECTION 2.      Amendments to the Credit Agreement. Effective as of the date
first written above, upon the satisfaction of the conditions set forth in
Section 5 below, the Credit Agreement is hereby amended in its entirety to read
as set forth in Exhibit A hereto.

 

SECTION 3.      Amendments to the Servicing Agreement. Effective as of the date
first written above, upon the satisfaction of the conditions set forth in
Section 5 below, the Servicing Agreement is hereby amended by replacing the term
“Underwriting Policies” with the term “Collections Policies” in each place such
term is used in the Servicing Agreement.

 

SECTION 4.      Underwriting Policies. The Company hereby agrees that it will,
or will cause the Seller to, revise and replace the Underwriting Policies (as
defined in the Credit Agreement) within sixty (60) days following the date of
this Agreement, in a form reasonably acceptable to the Administrative Agent.

 

SECTION 5.      Effectiveness. This Agreement shall become effective as of the
date first written above upon delivery to the Administrative Agent of (i)
counterparts of this Agreement duly executed by each of the parties hereto (ii)
a fully executed copy of that certain Fee Letter dated as of the date hereof and
(iii) payment of the legal fees of counsel to the Administrative Agent accrued
on or prior to the date of this Agreement in connection with the preparation,
negotiation and execution of this Agreement and all other instruments, documents
and agreements executed and delivered in connection with this Agreement.

 



Flexshopper Omnibus Amendment

 

 

SECTION 6.      Right of First Offer and First Refusal. Notwithstanding the
provisions of that certain letter agreement, dated March 6, 2015, among the
Company, the Seller, the Parent and the Lender pursuant to which certain rights
of first offer and first refusal were granted to the Lender, the Lender hereby
agrees that in the event that the Lender has not delivered any notice of
unilateral extension in accordance with the definition thereof on or prior to
January 9, 2018 with respect to an extension of the Commitment Termination Date
to August 31, 2018, then (a) the provisions of Section 1(a) of such letter
agreement shall not apply and none of the Company, the Seller or the Parent
shall be obligated to comply therewith and (b) the “Review Period” with respect
to any “Proposed Financing Notice” (each as defined in Section 1(b) of such
letter agreement) relating to any refinancing of the Collateral shall be reduced
to five (5) Business Days.

 

SECTION 7.      Binding Effect; Ratification.

 

(a)         Each of the Credit Agreement and the Servicing Agreement, as amended
hereby, remains in full force and effect. Any reference to the Credit Agreement
or the Servicing Agreement, as applicable, from and after the date hereof shall
be deemed to refer to such Credit Agreement or Servicing Agreement, as
applicable, as amended hereby, unless otherwise expressly stated.

 

(b)         Except as expressly amended hereby, the Credit Agreement and the
Servicing Agreement shall remain in full force and effect and is hereby ratified
and confirmed by the parties hereto.

 

(c)         The Company represents and warrants to each Lender that each and
every of its representations and warranties contained in Section 4 of the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.

 

(d)         Notwithstanding anything to the contrary herein or in any Credit
Document, by signing this Agreement, neither the Lender nor the Administrative
Agent is waiving or consenting, nor has either of them agreed to waive or
consent to in the future, the breach of (or any rights and remedies related to
the breach of) any provisions of any of the Credit Documents.

 

(e)         The Company agrees to promptly reimburse the Administrative Agent
for all of the reasonable out-of-pocket expenses, including, without limitation,
reasonable legal fees, it has heretofore or hereafter incurred or incurs in
connection with the preparation, negotiation and execution of this Agreement and
all other instruments, documents and agreements executed and delivered in
connection with this Agreement.

 

SECTION 8.      Miscellaneous.

 

(a)         THIS Agreement SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF NEW
YORK GENERAL OBLIGATIONS LAW).

 

(b)         The captions and headings used herein are for convenience of
reference only and shall not affect the interpretation hereof.

 

(c)          This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

(d)          Executed counterparts of this Agreement may be delivered
electronically.

 

[SIGNATURES FOLLOW]

 



 2Flexshopper Omnibus Amendment

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 



  ADMINISTRATIVE AGENT and LENDER:       WE 2014-1, LLC         By: /s/ Patrick
Lo   Name: Patrick Lo   Title: Authorized Person         COMPANY:      
FlexShopper 2, LLC         By: /s/ Brad Bernstein   Name: Brad Bernstein  
Title: CEO         SERVICER:       FlexShopper, LLC         By: /s/ Brad
Bernstein   Name: Brad Bernstein   Title: CEO



 



 3

Flexshopper Omnibus Amendment

 

 

EXHIBIT A

 



 

 

CREDIT AGREEMENT

dated as of March 6, 2015

 

 

among

 

 

FLEXSHOPPER 2, LLC,

as Company,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Paying Agent,

 

 

 

VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,

 

 

and

 

 

WE 2014-1, LLC,

as Administrative Agent

 

 

 

 



 

 

 

Securitization Warehouse Facility

 

 

 

 

 

  FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450 HAS BEEN PAID OR WILL BE
PAID ON THE CLOSING DATE DIRECTLY TO THE FLORIDA DEPARTMENT OF REVENUE.  



  



 

 



 

 

 



Table of Contents

 

    Page       Section 1. DEFINITIONS AND INTERPRETATION 1 1.1 Definitions 1 1.1
Accounting Terms 28 1.2 Interpretation, etc 28 Section 2. LOANS 29 2.1 Loans 29
2.2 Pro Rata Shares 31 2.3 Use of Proceeds 31 2.4 Evidence of Debt; Register;
Lenders’ Books and Records; Notes 31 2.5 Interest on Loans 32 2.6 Default
Interest 32 2.7 Fees 33 2.8 Maturity Date 33 2.9 Voluntary Commitment Reductions
33 2.10 Borrowing Base Deficiency 33 2.11 Controlled Accounts 34 2.12
Application of Proceeds 36 2.13 General Provisions Regarding Payments 38 2.14
Ratable Sharing 39 2.15 Increased Costs; Capital Adequacy 39 2.16 Taxes;
Withholding, etc 41 2.17 Defaulting Lenders 43 2.18 Intention of Parties 44 2.19
The Paying Agent 44 Section 3. CONDITIONS PRECEDENT 43 3.1 Conditions Precedent
to Effectiveness of the Agreement 46 3.2 Conditions to Each Loan 48 Section 4.
REPRESENTATIONS AND WARRANTIES 49 4.1 Organization; Requisite Power and
Authority; Qualification; Other Names 49 4.2 Capital Stock and Ownership 49 4.3
Due Authorization 49 4.4 No Conflict 49 4.5 Governmental Consents 50 4.6 Binding
Obligation 50 4.7 Eligible Leases 50 4.8 Historical Financial Statements 50 4.9
No Material Adverse Effect 50 4.10 Adverse Proceedings, etc 50 4.11 Payment of
Taxes 50 4.12 Title to Assets 51 4.13 No Indebtedness 51

 



i



 

 

Table of Contents

(continued)

 

    Page       4.14 No Defaults 51 4.15 Material Contracts 51 4.16 Government
Contracts 51 4.17 Governmental Regulation 51 4.18 Margin Stock 51 4.19 Employee
Benefit Plans 51 4.20 Certain Fees 51 4.21 Solvency; Fraudulent Conveyance 52
4.22 Compliance with Statutes, etc 52 4.23 Matters Pertaining to Related
Agreements 52 4.24 Disclosure 52 4.25 Patriot Act 53 4.26 Remittance of
Collections 53 Section 5. AFFIRMATIVE COVENANTS 53 5.1 Financial Statements and
Other Reports 53 5.2 Existence 58 5.3 Payment of Taxes and Claims 58 5.4
Insurance 58 5.5 Inspections; Compliance Audits; Regulatory Review 59 5.6
Lenders Meetings 60 5.7 Compliance with Laws 60 5.8 Separateness 60 5.9 Further
Assurances 60 5.10 Communication with Accountants 60 5.11 Special Covenants
Regarding CRR Compliance 61 5.12 Acquisition of Leases 61 5.13 Performance
Covenants 62 5.14 Officers 62 5.15 Termination of Backup Servicer 62 Section 6.
NEGATIVE COVENANTS 62 6.1 Indebtedness 62 6.2 Liens 63 6.3 Equitable Lien 63 6.4
No Further Negative Pledges 63 6.5 Subsidiaries 63 6.6 Investments 63 6.7
Fundamental Changes; Disposition of Assets; Acquisitions 63 6.8 Sales and
Lease-Backs 64 6.9 Transactions with Shareholders and Affiliates 64 6.10 Conduct
of Business 64 6.11 Fiscal Year 64

 



ii



 

 

Table of Contents

(continued)

 

    Page       6.12 Servicer; Backup Servicer 64 6.13 Acquisitions of Leases 64
6.14 Independent Manager 64 6.15 Organizational Agreements and Credit Documents
66 6.16 Changes in Underwriting or Other Policies; Certain Methodologies 66 6.17
Tax Treatment 66 6.18 Lease Forms 66 6.19 Second Warehouse Facility 67 6.20
Restricted Payments 67 Section 7. EVENTS OF DEFAULT 67 7.1 Events of Default 67
Section 8. Administrative AGENT 71 8.1 Appointment of Administrative Agent 71
8.2 Powers and Duties 71 8.3 General Immunity 72 8.4 Lenders’ Representations,
Warranties and Acknowledgment 72 8.5 Right to Indemnity 73 8.6 Successor
Administrative Agent 73 8.7 Collateral Documents 74 Section 9. MISCELLANEOUS 74
9.1 Notices 74 9.2 Expenses 75 9.3 Indemnity 75 9.4 Amendments and Waivers 76
9.5 Successors and Assigns; Participations 78 9.6 Independence of Covenants 81
9.7 Survival of Representations, Warranties and Agreements 81 9.8 No Waiver;
Remedies Cumulative 81 9.9 Marshalling; Payments Set Aside 82 9.10 Severability
82 9.11 Obligations Several; Actions in Concert 82 9.12 Headings 82 9.13
APPLICABLE LAW 82 9.14 CONSENT TO JURISDICTION 83 9.15 WAIVER OF JURY TRIAL 84
9.16 Confidentiality 84 9.17 Usury Savings Clause 85 9.18 Counterparts 85 9.19
Effectiveness 85 9.20 Patriot Act 85

 



iii



 

 

APPENDICES: A Commitments   B Principal Offices/Notice Addresses   C Eligibility
Criteria   D Advance Rate Step-Down Trigger Level       SCHEDULES: 1 Financial
Covenants   2 Jurisdictions of Organization   3 Organizational and Capital
Structure   4 Underwriting Policies   5 Intentionally Omitted   6 Key Persons  
7 Eligible Retailers   8 Eligible Merchandise   9 Schedule of Fees   10
Collection Policies       EXHIBITS: A Form of Assignment and Assumption
Agreement   B Form of Borrowing Base Certificate   C Form of Certificate
Regarding Non-Bank Status   D Form of Compliance Certificate   E Form of Funding
Notice   F Form of Loan Note   G Form of Lease Agreement   H Form of
Subordinated Promissory Note

 



iv



 



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of March 6, 2015 (the “Agreement”), is entered
into by and among FlexShopper 2, LLC, a Delaware limited liability company (the
“Company”), the Lenders party hereto from time to time, (the “Lenders”), Wells
Fargo Bank, N.A., as Paying Agent for the Lenders (in such capacity, "Paying
Agent"), and WE 2014-1, LLC, a Delaware limited liability company, as
Administrative Agent for the Lenders (the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, the Company desires to borrow from the Lenders from time to time;

 

WHEREAS, the Lenders shall, at the request of the Company in accordance with the
terms of this Agreement, make Loans to the Company from time to time;

 

WHEREAS, WE 2014-1, LLC has been requested and is willing to act as
Administrative Agent on behalf of the Lenders in accordance with the terms
hereof;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.            DEFINITIONS AND INTERPRETATION

 

1.1         Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“1F1-Eligible Lease” means, as of any date of determination, any Eligible Lease
that is a Non-Paying Lease that has missed only one (1) of its scheduled
Payments.

 

“2F2-Eligible Lease” means, as of any date of determination, any Eligible Lease
that is a Non-Paying Lease that has missed only two (2) of its scheduled
Payments.

 

“Act” as defined in Section 4.25.

 

“Active Lease” means any Lease that is designated on the internal system of
Seller or Servicer, as applicable, as “Active”.

 

“Account Control Agreement” shall mean each of the Lockbox Account Control
Agreement and the Blocked Account Control Agreement.

 

“Accrued Interest Amount” means, as of any day, the aggregate amount of all
accrued and unpaid interest on the Loans payable hereunder pursuant to Section
2.5 or 2.6 as applicable.

 

 

 

 



 

“Administrative Agent” as defined in the preamble hereto. The term
“Administrative Agent” shall include, for all purposes of the Credit Documents,
any successor Administrative Agent appointed pursuant to Section 8.6(a)(i)
(including, for the avoidance of doubt and without limitation, any successor
Administrative Agent appointed pursuant to the last sentence thereof).

 

“Advance Rate Step-Down Event” shall be in effect on any date that the Advance
Rate Step-Down Ratio is less than the related Advance Rate Step-Down Trigger
Level, for two or more Seasoned Net Vintage Pools concurrently; and/or (ii) the
Payment Processing Expense Ratio is greater than 8%.

 

“Advance Rate Step-Down Ratio” calculated for each Seasoned Net Vintage Pool
comprised of Pledged Leases originated by Seller during October 2015 or any
subsequent Monthly Period, shall mean the percentage equivalent of a fraction
equal to (A) the cumulative sum of all Collections (net of any amounts collected
with respect to such Leases pursuant to the payment of sales and use taxes)
received with respect to the related Pledged Leases, over (B) the aggregate
original Order Value associated with such related Pledged Leases.

 

“Advance Rate Step-Down Trigger Level” for any date of determination, the
applicable percentage specified in Appendix D attached hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company, Seller or any Subsidiary thereof) at law
or in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the actual knowledge of Company or Seller, threatened in
writing against or affecting Company, Seller or any Subsidiary thereof, or any
of their respective property.

 

“Affected Party” means any Lender, the Paying Agent, WE 2014-1, LLC, in its
individual capacity and in its capacity as Administrative Agent, and, with
respect to each of the foregoing, the parent company or holding company that
controls such Person.

 

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.

 

“Aggregate Amounts Due” as defined in Section 2.14.

 

“Agreement” means this Credit Agreement, dated as of March 6, 2015, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Amortized Order Value” means with respect to any Lease contract the (i) Order
Value minus (ii) the product of (a) 1 divided by the Total Payback Multiple and
(b) the cumulative Collections received with respect to such Lease since
inception net of cumulative amounts collected with respect to any Lease pursuant
to the payment of sales and use taxes.

 



 2 

 

 

“Applicable Advance Rate” means the “Applicable Advance Rate” described in the
Fee Letter.

 

“Applicable Margin” means the “Applicable Margin” described in the Fee Letter.

 

“Approved State” means each of the 50 United States of America and the District
of Columbia, other than New Jersey, Minnesota, North Carolina and Wisconsin,
provided, however, that, in the event that the Requisite Lenders revoke the
designation or restore a previously revoked designation of any jurisdiction as
an “Approved State” due to a change in, or change in the interpretation of, the
regulations or law (including case law) relating to (i) the origination,
administration, servicing or terms, of any lease made to an Obligor; (ii) the
choice of law, or the enforceability of the choice of law, that governs a lease
made to an Obligor; or (iii) the choice of venue or the choice of jurisdiction,
or the enforceability of the choice of venue or the choice of jurisdiction, that
governs a lease made to a Obligor, then upon receipt by Company of written
notice thereof from the Administrative Agent, each such jurisdiction shall or
shall no longer constitute an “Approved State”, as applicable.

 

“Asset Purchase Agreement” means that certain Asset Purchase Agreement dated as
of the date hereof by and between Intermediate Seller, as Purchaser, and the
Seller, as amended, modified or supplemented from time to time, whereby the
Seller has agreed to sell and Intermediate Seller has agreed to purchase
Eligible Leases from time to time.

 

“Asset Sale Agreement” means that certain Asset Sale Agreement dated as of the
date hereof by and between Company, as Purchaser, and the Intermediate Seller,
as seller as amended, modified or supplemented from time to time, whereby the
Intermediate Seller has agreed to sell and Company has agreed to purchase
Eligible Leases from time to time.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, general counsel, treasurer, corporate
secretary, controller or senior vice president of capital markets (or, in each
case, the equivalent thereof).

 

“Availability” means, as of any date of determination, the amount, if any, by
which the Borrowing Base exceeds the Total Utilization of Commitments.

 

“Backup Servicer” means First Associates, LLC or any replacement thereof
appointed by the Requisite Lenders in accordance with Section 6.12, who will
perform backup servicing and backup verification functions with respect to the
Eligible Leases.

 

“Backup Servicing Agreement” means that certain Backup Servicing Agreement dated
as of the date hereof among Company, the Servicer, the Administrative Agent and
Backup Servicer, as it may be amended, modified or supplemented from time to
time in accordance with Section 6.15, and any other agreement entered into from
time to time among Company, the Servicer, the Administrative Agent and Backup
Servicer with respect to the backup servicing and verification of the Eligible
Leases.

 



 3 

 

 

“Backup Servicing Fee” shall have the meaning attributed to such term in the
Backup Servicing Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Blocked Account Control Agreement” means that certain account control
agreement, dated as of the date hereof, among the Company, the Administrative
Agent and Wells Fargo Bank, National Association.

 

“Borrower Pledge Agreement” means that certain pledge agreement pursuant to
which the Intermediate Seller pledges its equity interests in the Company to the
Administrative Agent for the benefit of the Lenders.

 

“Borrowing Base” means, as of any day, an amount equal to the lesser of:

 

(a)         the amount equal to the following:

 

(i)the sum of the products of the Applicable Advance Rate multiplied by the
Amortized Order Value at such day for each Eligible Lease, plus

 

(ii)the aggregate amount of Collections in the Lockbox Account and the
Collection Account for Eligible Leases to the extent such Collections and other
funds have already been applied to reduce the Amortized Order Value of the
related Eligible Lease, plus

 

(iii)the aggregate amount of Collections in the Lockbox Account and the
Collection Account for leases that are not Eligible Leases; minus

 

(iv)the sum of Accrued Interest Amount as of such day and the aggregate amount
of all accrued and unpaid fees and expenses due hereunder and including (but not
limited to) the Servicing Agreement and the Backup Servicing Agreement; minus

 

(v)the Charge-Back Reserve Amount; minus

 

(vi)any amounts collected and on deposit in the Lockbox Account or Collection
Account collected with respect to a Lease pursuant to the payment of sales and
use taxes; minus

 

(vii)the Excess Concentration Amount, and

 

(b)        the Commitment on such date.

 



 4 

 

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B, as amended, restated, supplemented or otherwise modified from time to
time, executed by an Authorized Officer of Company and delivered to
Administrative Agent, the Paying Agent and each Lender, which sets forth the
calculation of the Borrowing Base, including a calculation of each component
thereof.

 

“Borrowing Base Deficiency” means, as of any day, the amount, if any, by which
the Total Utilization of the Commitments exceeds the Borrowing Base.

 

“Borrowing Base Report” means a report substantially in the form of Exhibit B,
executed by an Authorized Officer of Company and delivered to the Administrative
Agent, the Paying Agent and each Lender, attached to a Borrowing Base
Certificate.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the State of Minnesota
or is a day on which banking institutions located in New York are authorized or
required by law or other governmental action to close.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP or “cash” as recorded on the books of Seller and
its Subsidiaries.

 

“Cash Equivalents” means, as of any day, (a) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States Government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such day; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such day and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing within one year after such day and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; and (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000 and (iii) has the highest rating
obtainable from either S&P or Moody’s.

 



 5 

 

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit C, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Change of Control” means, at any time, (a) any “person” or “group” of related
persons (as such terms are given meaning in the Exchange Act and the rules of
the SEC thereunder) is or becomes the owner, beneficially or of record, directly
or indirectly, of more than 50% of the economic and voting interests (including
the right to elect directors or similar representatives) in the Capital Stock of
Parent; (b) the sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions, of all or substantially all of the assets
of Seller and its Subsidiaries taken as a whole to any “person” (as such term is
given meaning in the Exchange Act and the rules of the SEC thereunder); or (c)
the Intermediate Seller shall cease to beneficially own and control 100% of the
economic and voting interest in the Capital Stock of Company and the Seller
shall cease to beneficially own and control 100% of the economic and voting
interests in the Capital Stock of the Intermediate Seller.

 

“Charge-Back Reserve Amount” means $0, or such other amount as may be agreed to
from time-to-time by the parties hereto.

 

“Charged-Off Lease” means a Lease which, in each case, consistent with the
Underwriting Policies, has or should have been written off Company’s books as
uncollectable.

 

“Closing Date” means March 6, 2015.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Documents” means the Security Agreement, the Control Agreements, the
Pledge Agreement, the Borrower Pledge Agreement and all other instruments,
documents and agreements delivered by, or on behalf of, Company, the
Intermediate Seller or Seller pursuant to this Agreement or any of the other
Credit Documents, as the case may be, in order to grant to, or perfect in favor
of, Administrative Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of Company as security for the Obligations or
to protect or preserve the interests of Administrative Agent or the Secured
Parties therein.

 

“Collection Account” means an account with account number 84031201 at Wells
Fargo Bank, National Association in the name of Company.

 



 6 

 

 

“Collections” means, with respect to each Pledged Lease, any and all cash
collections and other cash proceeds of such Pledged Lease (whether in the form
of cash, checks, wire transfers, electronic transfers or any other form of cash
payment), including, without limitation, all prepayments, all overdue payments,
all prepayment penalties and early termination penalties, all amounts collected
as fees, or charges for late payments with respect to such Pledged Lease, all
recoveries with respect to each Charged-Off Lease, all investment proceeds and
other investment earnings (net of losses and investment expenses) on Collections
as a result of the investment thereof pursuant to Section 6.6, all proceeds of
any sale, transfer or other disposition of any Pledged Lease by Company and all
deposits, payments or recoveries made in respect of any Pledged Lease to any
Controlled Account, or received by Company in respect of a Pledged Lease, and
all payments representing a disposition of any Pledged Lease.

 

“Commitment” means the commitment of a Lender to make or otherwise fund any Loan
and “Commitments” means such commitments of the Lenders in the aggregate. The
amount of each Lender’s Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The Commitment of each Lender will be equal
to zero on the Commitment Termination Date.

 

“Commitment Period” means the period from the Closing Date to but excluding the
Commitment Termination Date.

 

“Commitment Termination Date” means the earliest to occur of: (i) April 1, 2018,
as such date may be unilaterally extended by the Administrative Agent and the
Lenders, in their sole discretion, with prior notice to the Company on or prior
to January 9, 2018, but in no event more than once or beyond August 31, 2018, in
either case, without the consent of the Company; (ii) the date the Commitments
are permanently reduced to zero pursuant to Section 2.9(b); (iii) the date the
Commitments are terminated pursuant to Section 7.1; (iv) the date of a Permitted
Change of Control; and (v) errors, exceptions or discrepancies exist with
respect the reconciliation of the applicable delivered documents to the Lease
File with respect to any Proof of Purchase Verification Event or Inspection
Verification Event and such errors, exceptions or discrepancies have not been
remedied, for ten (10) Business Days following written notice thereof by the
Required Lenders to the Company.

 

“Company” as defined in the preamble hereto.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Compliance Review” as defined in Section 5.5(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income or that are franchise Taxes or branch profits Taxes.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness (excluding Unsecured
Indebtedness) of Parent and its Subsidiaries determined on a consolidated basis
in accordance with GAAP, including all accrued and unpaid interest on the
foregoing.

 



 7 

 

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control Agreements” means collectively, the Lockbox Account Control Agreement
and the Blocked Account Control Agreement.

 

“Controlled Account” means each of the Collection Account, the Sales Tax Account
and the Lockbox Account, and the “Controlled Accounts” means all of such
accounts.

 

“Controlled Account Bank” means Wells Fargo Bank, N.A.

 

“Credit Date” means the date of a Loan.

 

“Credit Document” means any of this Agreement, the Loan Notes, if any, the
Collateral Documents, the Asset Purchase Agreement, the Asset Sale Agreement,
the Servicing Agreement, the Backup Servicing Agreement, the Right of First
Refusal Side Letter, the Guarantee Agreement, the Intermediate Seller Guarantee
Agreement, the Validity Guarantee, the Fee Letter and all other documents,
instruments or agreements executed and delivered by Company or Seller for the
benefit of the Administrative Agent or any Lender in connection herewith.

 

“Collections Policies” means the policies, procedures, guidelines and
methodologies attached hereto as Schedule 10, as such policies, procedures,
guidelines and methodologies may be amended from time to time in accordance with
Section 6.16(b), it being agreed and understood that the Borrower may deliver
Schedule 10 to the Administrative Agent at any time prior to January 31, 2017.

 

“CRR” means Articles 404-410 of The European Union Capital Requirements
Regulation (Regulation (EU) No 575/2013), as amended.

 

“Cumulative Accrued Payment Amount” means a) the Weekly Payment Amount divided
by 7, multiplied by b) the number of calendar days since the first scheduled
Payment Date.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders over the aggregate outstanding
principal amount of all Loans.

 

“Default Interest Rate” as defined in Section 2.6.

 

“Defaulted Lease” means, with respect to any date of determination, a Lease
which is a Charged-Off Lease.

 



 8 

 

 

“Defaulted Lender Loan” as defined in Section 2.17.

 

“Defaulting Lender” as defined in Section 2.17.

 

“Delayed EPO Lease” means any Early Purchase Option Lease exercised by the
Obligor on any date after the related Obligor’s thirteenth rental payment.

 

“Delinquent Lease” means, as of any date of determination, any Lease with a
Missed Payment Factor of 4.29 or more.

 

“Deposit Account” means a “deposit account” (as defined in the UCC), including a
demand, time, savings, passbook or like account with a bank, savings and loan
association, credit union or like organization, other than an account evidenced
by a negotiable certificate of deposit.

 

“Designated Officer” means, with respect to Company, any Person with the title
of Chief Executive Officer or Chief Financial Officer.

 

“Determination Date” means the last day of each Monthly Period.

 

“Dollars” and the sign “$” mean the lawful money of the United States.

 

“Early Eligible Lease” means an Eligible Lease for which the first payment
thereunder is not yet due.

 

“Early Purchase Option Lease” means any Lease in which the early purchase option
was exercised pursuant to the Lease Agreement.

 

“Early Termination Fee” means the “Early Termination Fee” as described in the
Fee Letter.

 

“Eligibility Criteria” means the criteria specified in Appendix C hereto under
the definition of “Eligibility Criteria”, subject to any changes agreed to by
each of the Requisite Lenders and Company from time to time.

 

“Eligible Assignee” means (i) any Lender or any Lender Affiliate (other than a
natural person), and (ii) any other Person (other than a natural Person)
approved by Company, so long as no Default or Event of Default has occurred and
is continuing, and Administrative Agent (each such approval not to be
unreasonably withheld); provided, that none of Seller or any Affiliate of Seller
shall, in any event, be an Eligible Assignee.

 

“Eligible Lease” means a Lease with respect to which the Eligibility Criteria
are satisfied or, solely with respect to the first Loan hereunder, waived by the
Administrative Agent as of the applicable date of determination.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Seller, any of its Subsidiaries or any of
their respective ERISA Affiliates.

 



 9 

 

 

“EPO Lease” means any Early Purchase Option Lease that is not a Delayed EPO
Lease.

 

“Equity Book Value” means, determined in accordance with GAAP, (i) total
stockholders’ equity plus (ii) retained earnings plus (iii) Net Income minus
(iv) dividends. For avoidance of doubt, capitalized research and development
along with amortization of research and development shall be included in the
calculation of this figure.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person shall
continue to be considered an ERISA Affiliate of such Person within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of such Person and with respect to liabilities arising after such period, but
only to the extent that such Person could be liable under the Internal Revenue
Code or ERISA as a result of its relationship with such former ERISA Affiliate.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Seller, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Seller, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Seller, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Seller, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Seller, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Seller, any of its Subsidiaries or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan of
Seller, any of its Subsidiaries, or, with respect to any Pension Plan or
Multiemployer Plan, any of their respective ERISA Affiliates, or the assets
thereof, or against Seller, any of its Subsidiaries or, with respect to any
Pension Plan or Multiemployer Plan, any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to Section 303(k) of ERISA with respect to any Pension Plan.

 



 10 

 

 

“E-Sign Lease” means any Lease for which the signature or record of agreement of
the Obligor is obtained through the use and capture of electronic signatures,
click-through consents or other electronically recorded assents.

 

“Event of Default” means each of the events set forth in Section 7.1.

 

“Excess Concentration Amount” means, as of any date of determination, the sum
of:

 

(a)the amount by which (x) the sum of the products of the Applicable Advance
Rate multiplied by the Amortized Order Value at such day for each of the Special
Leases that are Eligible Leases exceeds (y) 10% of the aggregate Borrowing Base;
and

 

(b)the amount by which (x) the sum of the products of the Applicable Advance
Rate multiplied by the Amortized Order Value at such day for each of the
1F1-Eligible Leases, 2F2-Eligble Leases and Late Eligible Leases (without
duplication) exceeds (y) 7.5% of the Borrowing Base; and

 

(c)the amount by which (x) the sum of the products of the Applicable Advance
Rate multiplied by the Amortized Order Value at such day for each of the New
Merchandise Leases that are Eligible Leases exceeds (y) 5% of the aggregate
Borrowing Base; and

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means, with respect to any Affected Party, (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Affected Party
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes with
respect to such Affected Party, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Affected Party with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Affected Party became an Affected Party or (ii) such
Affected Party changes its lending office, except in each case to the extent
that, pursuant to Section 2.16(b), amounts with respect to such Taxes were
payable either to such Affected Party’s assignor immediately before such
Affected Party became an Affected Party or to such Affected Party immediately
before it changed its lending office, and (c) any U.S. federal withholding Taxes
imposed under FATCA.

 



 11 

 

 

“Exposure” means, with respect to any Lender, as of any date of determination,
(a) prior to the termination of the Commitment, the sum of the Commitment of the
Lender; and (b) after the termination of the Commitment, the aggregate
outstanding principal amount of the Loans owing to the Lender.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this agreement (or any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), and any current or future regulations promulgated thereunder or
official interpretations thereof.

 

“Fee Letter” means the amended and restated letter agreement dated as of the
January 27, 2017 between Company, Administrative Agent and Lenders, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Financial Covenants” means the financial covenants set forth on Schedule 1
hereto.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Parent that such
financial statements fairly present, in all material respects, the financial
condition of Parent and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
is the only Lien to which such Collateral is subject other than Permitted Liens.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

 

“Funding Default” as defined in Section 2.17.

 

“Funding Notice” means a notice substantially in the form of Exhibit E.

 



 12 

 

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, notification,
registration, authorization, plan, directive, consent order or consent decree of
or from any Governmental Authority.

 

“Guaranty Agreement” means that certain Limited Guaranty, in form and substance
reasonably satisfactory to the Administrative Agent duly executed and delivered
by the Guarantor to the Administrative Agent for the benefit of the Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Guarantor” means FlexShopper, LLC, a North Carolina limited liability company.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Parent and its Subsidiaries, for the Fiscal Year ended
2013, consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Year, certified by
the chief financial officer (or the equivalent thereof) of Parent that they
fairly present, in all material respects, the financial condition of Parent and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject, if applicable, to
changes resulting from audit and normal year-end adjustments.

 

“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business that are unsecured and not overdue by more than six (6) months
unless being contested in good faith and any such obligations incurred under
ERISA); (v) all indebtedness secured by any Lien on any property or asset owned
or held by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person; (vi) the face amount of any letter of credit issued for the account of
that Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (ix) any liability of such Person for an
obligation of another through any Contractual Obligation (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, whether entered into for hedging or speculative
purposes.

 



 13 

 

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (excluding any amounts not
otherwise payable by Company under Section 2.16(b)(iii) but including the
reasonable and documented fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any reasonable and
documented fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations), on common law
or equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Credit Documents, any Related
Agreement, or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Loans or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral)).

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Credit Document.

 

“Indemnitee” as defined in Section 9.3.

 

“Indemnitee Agent Party” as defined in Section 8.5(a).

 

“Independent Manager” as defined in Section 6.14.

 



 14 

 

 

“Inspection Verification Event” means a review of Lease Files in connection with
an inspection pursuant to Section 5.5(a)(iii).

 

“Interest Payment Date” means the fifteenth calendar day after the end of each
Monthly Period, and if such date is not a Business Day, the next succeeding
Business Day, provided that the initial Interest Payment Date shall be April 15,
2015.

 

“Interest Period” means an interest period (i) initially, commencing on and
including the Closing Date and ending on but excluding the initial Interest
Payment Date; and (ii) thereafter, commencing on and including each Interest
Payment Date and ending on and excluding the immediately succeeding Interest
Payment Date; provided, that no Interest Period with respect to any portion of
the Loans shall extend beyond the Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to each Interest Period.

 

“Intermediate Seller” means FlexShopper 1, LLC, a Delaware limited liability
company.

 

“Intermediate Seller Guarantee Agreement” means that certain Limited Guaranty,
in form and substance reasonably satisfactory to the Administrative Agent duly
executed and delivered by the Intermediate Seller to the Administrative Agent
for the benefit of the Lenders, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Intermediate Seller Limited Liability Company Agreement” means the Limited
Liability Company Agreement of the Intermediate Seller, dated as of March 6,
2015, as it may be amended, restated or otherwise modified from time to time.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company of, or of a beneficial interest in, any of the Securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, from any Person, of any Capital Stock of such Person; and
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Company to any other Person, including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

 

“Key Person Event” means the termination or resignation of (i) Brad Bernstein;
or (ii) any of the other employees or Persons identified on Schedule 6 that are
not replaced with Persons acceptable to Administrative Agent within 90 days from
the date of termination or resignation.

 



 15 

 

 

“Late-Eligible Lease” means, as of any date of determination, any Eligible Lease
with a Missed Payment Factor of greater than 2.14 but less than 4.29.

 

“Lease” means any lease or similar contract between Seller and an Obligor
pursuant to which Seller leases Merchandise to an Obligor pursuant to the
applicable Lease Agreements, including all rights under any and all security
documents or supporting obligations related thereto, including the applicable
Lease Agreement and the rights with respect to the Merchandise related thereto.

 

“Lease Agreement” means, a rental-purchase agreement/lease in substantially one
of the forms attached as Exhibit G, as applicable, as may be amended,
supplemented or modified from time to time in accordance with the terms of this
Agreement.

 

“Lease File” means, with respect to any Lease, (i) copies of each applicable
document listed in the definition of “Lease Agreements,” and (ii) the UCC
financing statement, if any, filed against the Obligor in connection with the
origination of such Lease.

 

“Lender” means collectively, the Persons identified as “Lenders” on Appendix A
and any other Person that becomes a party hereto as a Lender pursuant to an
Assignment Agreement.

 

“Lender Affiliate” means, as applied to any Lender or the Administrative Agent,
any Related Fund and any Person directly or indirectly controlling (including
any member of senior management of such Person), controlled by, or under common
control with, such Lender or the Administrative Agent. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power (i) to
vote 10% or more of the Securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.

 

“Lender Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Lender Loans of such
Defaulting Lender or by the non-pro rata application of any payments of the
Loans in accordance with the terms of this Agreement), and (b) such Defaulting
Lender shall have delivered to Company and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, and (iii) the date on which Company, Administrative Agent
and Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

 



 16 

 

 

“LIBO Rate” means, for any Loan (or portion thereof) for any Interest Period,
the rate per annum as it appears at approximately 11:00 a.m., London time, on
the second Business Day before the first day of such Interest Period by
reference to the ICE Benchmark Administration Interest Settlement Rate (or any
successor thereto) for deposits in dollars for a period of one month (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Paying Agent in its reasonable discretion); provided,
that if such rate is not available at such time for any reason, then the “LIBO
Rate” shall be the rate per annum equal to the average (rounded upward to the
nearest 1/16th of 1%) of the respective rates at which Wells Fargo Bank,
National Association offers deposits in Dollars at or about 10:00 a.m., New York
City time, two Business Days prior to the beginning of the related Interest
Period, in the interbank eurocurrency market where the eurocurrency and foreign
currency and exchange operations in respect of its Eurodollar loans are then
being conducted for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to the applicable
amount of the outstanding principal balance to be accruing interest at the LIBO
Rate during such Interest Period.

 

“LIBOR Disruption Event” means, with respect to any Interest Period, any of the
following: (i) a determination by any Lender that it would be contrary to law or
to the directive of any central bank or other governmental authority (whether or
not having the force of law) to obtain dollars in the London interbank market to
make, fund or maintain Loans during such Interest Period, (ii) the failure of
the source listed in the definition of “LIBO Rate” to publish a London interbank
offered rate as of 11:00 a.m. London time on the second Business Day prior to
the first day of such Interest Period, together with the failure of Wells Fargo
Bank, National Association to provide notice of an alternate rate (each as
contemplated in such definition), (iii) a determination by any Lender acting
reasonably that the rate at which deposits of United States dollars are being
offered in the London interbank market does not accurately reflect the cost to
such Person of making, funding or maintaining its Loans for such Interest Period
or (iv) the inability of such Lender, because of market events not under the
control of such Person, to obtain United States dollars in the London interbank
market to make, fund or maintain its Loans for such Interest Period.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of Company, dated as of the March 6, 2015, as it may
be amended, restated or otherwise modified from time to time in accordance with
Section 6.15.

 

“Liquidation Fees” means, in the event of any prepayment of a Loan owing to a
Lender, and for the Interest Period during which such Loan was prepaid, the
amount, if any, by which (i) interest would have accrued for each day during
such Interest Period on the reduction of the principal amount of such Loan
during such Interest Period had such reduction not occurred, exceeds (ii) the
positive income, if any, received by such Lender from the investment of the
proceeds of such reduction. A certificate as to the amount of any Liquidation
Fee (including the computation of such amount) shall be submitted by the Paying
Agent on behalf of the affected Lender to Company and Administrative Agent and
shall be conclusive and binding for all purposes, absent manifest error.

 



 17 

 

 

“Loan” means a loan made by a Lender to Company pursuant to Section 2.1.

 

“Loan Note” means a promissory note in the form of Exhibit F hereto, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Lockbox Account” means a Deposit Account with account number 89181761631 at
Wells Fargo Bank, National Association in the name of Company.

 

“Lockbox Account Bank” shall mean Wells Fargo Bank, National Association or any
other entity maintaining the Lockbox Account pursuant to the Lockbox Account
Control Agreement.

 

“Lockbox Account Control Agreement” means that certain account control
agreement, dated as of the date hereof, among the Company, the Administrative
Agent and Wells Fargo Bank, National Association.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect as determined by
Administrative Agent in its sole and absolute discretion on: (i) the business,
operations, properties, assets, financial condition or results of operations of
Parent, Seller and its subsidiaries, taken as a whole; (ii) the ability of
Company to pay any Obligations or Company or Seller to fully and timely perform,
in any material respect, its obligations under any Credit Document; (iii) the
legality, validity, binding effect, or enforceability against Company or Seller
of any Credit Document to which it is a party; (iv) the existence, perfection,
priority or enforceability of any security interest in the Pledged Leases; (v)
the validity, collectability, or enforceability of the Pledged Leases taken as a
whole or in any material part, or (vi) the rights, remedies and benefits
available to, or conferred upon, the Administrative Agent and any Lender or any
Secured Party under any Credit Document.

 

“Material Contract” means any contract or other arrangement to which Company is
a party (other than the Credit Documents or the Related Agreements) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

 

“Material Collection Policy Change” means any change or modification to the
Collection Policies, if such change or modification could be expected to be
adverse to Lenders or the Collateral.

 

“Material Underwriting Policy Change” means any change or modification to the
Underwriting Policies, if such change or modification could be expected to be
adverse to Lenders or the Collateral.

 

“Materials” as defined in Section 5.5(b).

 



 18 

 

 

“Maturity Date” means the earlier of (i) twelve (12) months following Commitment
Termination Date or (ii) the date that all unpaid principal amount of and
accrued interest on the Loans and all other Obligations is declared due and
payable pursuant to the terms of this Agreement.

 

“Merchandise” means consumer goods subject to a Lease Agreement.

 

“Missed Payment Factor” means, in respect of any Lease on any day, an amount
equal to the:

 

a)The excess of i) Cumulative Accrued Payment Amount over ii) the actual
cumulative Collections divided by

 

b)The Weekly Payment Amount

 

“Minimum Retained Membership Interest” has the meaning assigned to such term in
Section 5.11(b).

 

“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month.

 

“Monthly Reporting Date” means the date that is two 2 Business Days prior to
each Interest Payment Date.

 

“Monthly Servicing Report” shall have the meaning attributed to such term in the
Servicing Agreement.

 

“Monthly Vintage Pool” means as of any date of determination, the pool of Leases
originated by Seller during any Monthly Period.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Net Income” means, net income or loss, determined in accordance with GAAP and
before any reduction in respect of dividends.

 

“New Merchandise Lease” means, as of any date of determination, any Eligible
Lease that finances Merchandise which is not listed on Schedule 8, but has been
approved in writing by the Administrative Agent.

 

“Non-Paying Lease” means, as of any date of determination, any Eligible Lease
for which a Payment has not yet been received or cleared via the ACH network.

 

“Non-Use Fee” has the meaning set forth in the Fee Letter.

 



 19 

 

 

“Non-US Lender” as defined in Section 2.16(e)(i).

 

“Obligations” means all obligations of every nature of Company from time to time
owed to the Administrative Agent (including former Administrative Agents), the
Lenders or any of them, in each case under any Credit Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to Company, would have accrued on any Obligation,
whether or not a claim is allowed against Company for such interest in the
related bankruptcy proceeding), fees, expenses, indemnification or otherwise.

 

“Obligor” means with respect to any Lease, the Person or Persons obligated to
make payments with respect to such Lease.

 

“Order Value” means with respect to any Lease, the lesser of (i) the “dealer
price” as listed in Exhibit A of the related Lease Agreement and (ii) the sum of
(a) the retail price of the Merchandise as set forth in such Lease Agreement;
and (b) the shipping and handling expenses of the related Lease.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement, as amended, including, in the case of Company, its Limited
Liability Company Agreement and in the case of the Intermediate Seller, the
Intermediate Seller Limited Liability Company Agreement. In the event any term
or condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Tax (other than connections arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).

 

“Parent” means FlexShopper, Inc., a Delaware corporation.

 

“Participant Register” as defined in Section 9.5(h).

 

“Paying Agent” as defined in the preamble hereto.

 

“Payment” means, with respect to any Lease, the required scheduled Lease payment
in respect of such Lease, as set forth in the applicable Lease Agreement.

 



 20 

 

 

“Payment Dates” means, with respect to any Lease, the date a payment is due in
accordance with the Lease Agreement with respect to such Lease as in effect as
of the date of determination.

 

“Payment Processing Expenses” shall mean all expenses, fees, costs and other
amounts paid to the any Payment Processor (as defined in the Servicing
Agreement), including but not limited to ACH transaction fees, credit card
transaction fees, debt card transaction fees, or any other amounts paid pursuant
any Payment Processing Agreement.

 

“Payment Processing Expense Ratio” shall mean, as of any date of determination,
the fraction expressed as a percentage of i) the Payment Processing Expenses
with respect to the Pledged Leases over the previous Monthly Period divided by,
ii) the cumulative sum of all Collections with respected to the Pledged Leases
over the previous Monthly Period.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Performing Lease” means, as of any date of determination, any Eligible Lease
that is not an Early Eligible Lease, a 1F1-Eligible Lease, a 2F2-Eligible Lease
or a Late Eligible Lease.

 

“Permitted Change of Control” means a Change of Control in which the party
acquiring Capital Stock and/or assets of the Parent or its Subsidiaries, as the
case may be, is not an Affiliate of the Parent or its Subsidiaries immediately
prior thereto; provided, however, such Change of Control shall not constitute a
Permitted Change of Control hereunder if (a) it shall have occurred in the
context of a case (voluntary or involuntary) under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect involving any such entity, or after the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of any respective property of such entity; or (b) it shall have occurred
after or in connection with any assignment by such entity for the benefit of
creditors; or (c) at the time of such transaction such entity shall be unable,
or shall fail generally or shall have admitted in writing its inability, to pay
its debts as such debts become due.

 

“Permitted Investments” means the following, subject to qualifications
hereinafter set forth: (i) obligations of, or obligations guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America; (ii) federal funds, unsecured certificates of deposit,
time deposits, banker’s acceptances, and repurchase agreements having maturities
of not more than 365 days of any bank, the short-term debt obligations of which
are rated A-1+ (or the equivalent) by each of the rating agencies and, if it has
a term in excess of three months, the long-term debt obligations of which are
rated AAA (or the equivalent) by each of the Moody’s and S&P; (iii) deposits
that are fully insured by the Federal Deposit Insurance Corp. (FDIC); (iv)
investments in money market funds which invest substantially all their assets in
securities of the types described in clauses (i) through (iii) above; and (v)
such other investments as to which the Administrative Agent consent in its
reasonable discretion.

 



 21 

 

 

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other rating agency’s corresponding
symbol) attached to the rating (indicating high volatility or dramatic
fluctuations in their expected returns because of market risk), as well as any
mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase or (y) the Business Day preceding the day
before the date such amounts are required to be applied hereunder.

 

“Permitted Liens” means: (i) Liens in favor of Administrative Agent for the
benefit of Secured Parties granted pursuant to any Credit Document, (ii) Liens
for taxes or other governmental charges (x) not at the time delinquent or
thereafter payable without penalty or (y) being contested in good faith by
appropriate proceedings diligently conducted with respect to which reserves, if
any, required in conformity with GAAP shall have been made; (iii) Judgments and
similar Liens in connection with legal proceedings that do not otherwise result
in or cause an Event of Default or adversely impact any Pledged Leases and are
being contested in good faith by appropriate proceedings diligently conducted;
(iv) Liens in favor of collecting banks arising under Section 4-210 of the
Uniform Commercial Code, (v) Liens (including the right of setoff) in favor of a
bank or other depository institution arising as a matter of law encumbering
deposits; (vi) Liens securing the Second Warehouse Facility and (vii) Liens
securing Indebtedness permitted under Section 6.1(e).

 

“Permitted Seller Subordinated Indebtedness” means Indebtedness which satisfies
each of the following criteria:

 

(A)reasonable prior notice of each incurrence of such Indebtedness has been
delivered to Administrative Agent by Company;

 

(B)as of the date incurred, such Indebtedness together with all other Permitted
Seller Subordinated Indebtedness does not exceed in the aggregate the Permitted
Seller Subordinated Indebtedness Limit; and

 

(C)such Indebtedness is evidenced by a subordinated promissory note
substantially in the form of Exhibit H attached hereto or on such other terms as
may be approved by the Administrative Agent.

 



 22 

 

 

“Permitted Seller Subordinated Indebtedness Limit” means, as of any date of
determination, 21.66% of the aggregate Amortized Order Value of all Eligible
Leases as of such date.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Pledge Agreement” means that certain pledge agreement pursuant to which the
Seller pledges its equity interests in the Intermediate Seller to the
Administrative Agent for the benefit of the Lenders.

 

“Pledged Leases” shall have the meaning attributed to such term in the Servicing
Agreement and shall include all rights of Company to any lease or similar
contract with an Obligor pursuant to which Seller leases Merchandise to an
Obligor pursuant to the applicable Lease Agreements, including all rights under
any and all security documents or supporting obligations related thereto,
including the applicable Lease Agreement and the rights with respect to the
Merchandise related thereto.

 

“Prime Rate” means, as of any day, the rate of interest per annum equal to the
prime rate publicly announced by the majority of the eleven largest commercial
banks chartered under United States Federal or State banking law as its prime
rate (or similar base rate) in effect at its principal office. The determination
of such eleven largest commercial banks shall be based upon deposits as of the
prior year-end, as reported in the American Banker or such other source as may
be selected by the Paying Agent.

 

“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as
Administrative Agent may from time to time designate in writing to Company and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be 1140 Avenue of the
Americas, New York, New York 10036 (or such other location within the City and
State of New York as Administrative Agent may from time to time designate in
writing to Company and each Lender).

 

“Proof of Purchase Verification Event” means the Servicer has caused to be
delivered, on a weekly basis, (which delivery shall be by mutually agreeable
electronic means) to the Administrative Agent a minimum of thirty-five (35)
randomly selected or otherwise acceptable to the Administrative Agent
receipts/proofs of purchases related to Pledged Leases.

 

“Pro Rata Share” means, with respect to any Lender, the Commitment of such
Lender at such time, divided by the aggregate amount of the Commitments of all
Lenders at such time.

 

“Register” as defined in Section 2.4(b).

 



 23 

 

 

“Related Agreements” means, collectively the Organizational Documents of
Company.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Related Security” shall have the meaning attributed to such term in the Asset
Purchase Agreement and Asset Sale Agreement, as applicable.

 

“Requirements of Law” means as to any Person, any law (statutory or common),
treaty, rule, ordinance, order, judgment, Governmental Authorization, or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.

 

“Requisite Lenders” means Lenders whose aggregate Exposures equal 50% or more of
all Exposures. The Exposure of a Defaulting Lender shall be disregarded in
determining the Requisite Lenders as of any determinate date.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Parent.

 

“Retained Interest” has the meaning assigned to such term in Section 5.11.

 

“Right of First Refusal Side Letter” means the letter agreement, dated as of the
date hereof, among Company, the Servicer and the Administrative Agent, as it may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

“Risk Retention Requirements” means the CRR, as supplemented by Commission
Delegated Regulation (EU) No 625/2014 of 13 March 2014 and Commission Delegated
Regulation (EU) No 602/2014 of 4 June 2014.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its permitted successors and assigns.

 

“Sales Tax Account” means a segregated account of Company into which Paying
Agent, at the direction of the Administrative Agent, shall deposit all payments
which the Servicer certifies were received from Obligors related to sales and
use taxes.

 

“Seasoned Net Vintage Pool” means as of any date of determination, for any
Monthly Vintage Pool that is seasoned more than one month, the population of
Leases comprising a Monthly Vintage Pool excluding all Leases that have been
cancelled for any reason.

 

“SEC” means the Securities and Exchange Commission.

 



 24 

 

 

“Second Warehouse Facility” means a loan facility in an amount not to exceed the
aggregate Commitments of the Lenders as of the date of determination made to a
direct or indirect wholly-owned Subsidiary of Seller that is not also a
Subsidiary of Intermediate Seller pursuant to which (x) the Seller sells
directly or indirectly certain of its Leases to such Subsidiary, (y) Seller
guarantees such loan facility in whole or in part and/or (z) such Leases and the
equity interests in such Subsidiary are pledged as collateral. Notwithstanding
the foregoing, copies of documents relating to such Second Warehouse Facility
shall be provided to the Administrative Agent at least 10 Business Days prior to
the execution of such documents, provided that such documents may be provided on
a redacted basis if required by the confidentiality provisions of such
documents.

 

“Secured Parties” shall have the meaning attributed to such term in the Security
Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means that certain Security Agreement dated as of the
Closing Date between Company, the Servicer and the Administrative Agent, as it
may be amended, restated or otherwise modified from time to time.

 

“Seller” means FlexShopper, LLC a North Carolina limited liability company.

 

“Servicer” means Seller, in its capacity as the “Servicer” under the Servicing
Agreement, and, after any removal or resignation of Seller as the “Servicer” in
accordance with the Servicing Agreement, any Successor Servicer.

 

“Servicer Default” shall have the meaning attributed to such term in the
Servicing Agreement.

 

“Servicing Agreement” means that certain Servicing Agreement dated as of the
Closing Date between Company, Seller and the Administrative Agent, as it may be
amended, restated or otherwise modified from time to time, and, after the
appointment of any Successor Servicer, the Successor Servicing Agreement to
which such Successor Servicer is a party, as it may be amended, restated or
otherwise modified from time to time.

 

“Servicing Fees” shall have the meaning attributed to such term in the Servicing
Agreement; provided, however that, after the appointment of any Successor
Servicer, the Servicing Fees shall mean the Successor Servicer Fees payable to
such Successor Servicer.

 



 25 

 

 

“Servicing Standard” shall have the meaning attributed to such term in the
Servicing Agreement.

 

“Solvent” means, with respect to Company, that as of the date of determination,
both (i) (a) the sum of such entity’s debt (including contingent liabilities)
does not exceed the present fair saleable value of such entity’s present assets;
(b) such entity’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date; and (c) such entity has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such entity is “solvent” within the
meaning given that term and similar terms under laws applicable to it relating
to fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Special Lease” means any Lease that is designated on the internal system of
Seller or Servicer, as applicable, as “Special” or that is not so designated but
does not have its Payments scheduled in weekly increments.

 

“Special Member” shall have the meaning attribute to such term in that certain
Amended and Restated Limited Liability Company Agreement of Flexshopper 2, LLC,
entered into by the Intermediate Seller and the initial Independent Manager.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; provided, in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding.

 

“Successor Servicer” shall have the meaning attributed to such term in the
Servicing Agreement.

 

“Successor Servicing Agreement” shall have the meaning attributed to such term
in the Servicing Agreement.

 

“Successor Servicer Fees” means the servicing fees payable to a Successor
Servicer pursuant to a Successor Servicing Agreement.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including any interest, additions to tax or penalties applicable thereto.

 



 26 

 

 

“Termination Date” means the date on which all of the following have occurred:
(i) all Loans have been repaid in full in cash, (ii) all other Obligations
(other than contingent indemnification obligations for which demand has not been
made) under this Agreement and the other Credit Documents have been paid in full
in cash or otherwise completely discharged, and (iii)(x) the Commitments have
been permanently reduced to zero pursuant to Section 2.9(c), or (y) the
Commitments have been terminated pursuant to Section 7.1.

 

“Termination Notice” shall have the meaning attributed to such term in the
Servicing Agreement.

 

“Total Utilization of Commitments” means, as at any date of determination, the
aggregate principal amount of all outstanding Loans.

 

“Transaction Costs” means the fees, costs and expenses payable by Seller or
Company on or within ninety (90) days after the Closing Date in connection with
the transactions contemplated by the Credit Documents.

 

“Total Payback Multiple” means, for any Lease, the sum of all scheduled payments
with respect to such Lease (net of scheduled payments of sales and use tax with
respect to a Lease), expressed as a percentage of the original Order Value.

 

“Transfer Date” has the meaning assigned to such term in the Asset Purchase
Agreement and Asset Sale Agreement.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Underwriting Policies” means the Underwriting Dossier in the form attached
hereto as Schedule 4, as such policies, procedures, guidelines and methodologies
may be amended from time to time in accordance with Section 6.16(a).

 

“Unrestricted Cash” means cash and Cash Equivalents that are not controlled by
or subject to any Lien or other preferential arrangement in favor of any
creditor and, for the avoidance of doubt, excludes amounts on deposit in any
Controlled Account.

 

“Unsecured Indebtedness” means unsecured lines of credit to finance the purchase
of Merchandise or other expenses (excluding trade payables in the ordinary
course of business), in each case, pursuant to one or more agreements, copies of
which have been delivered to the Administrative Agent to the extent available.

 

“Unsecured Indebtedness Limit” means: (a) prior to November 1, 2017, $6,000,000;
and (b) thereafter, $10,000,000.

 

“Validity Guarantor” means Brad Bernstein.

 



 27 

 

 

“Validity Guarantee” means that certain guarantee agreement whereby the Validity
Guarantor agrees, upon the occurrence of certain enumerated events, to
absolutely, unconditionally and irrevocably guarantee the full and punctual
payment when due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise, all amounts due by Company
hereunder.

 

“Weekly Payment Amount” means, for any Lease the “Total of Payments” (not
including sales and use tax) listed on the Lease Agreement divided by 52.

 

1.1        Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a) and
Section 5.1(b) shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either Company, the Requisite
Lenders or the Administrative Agent shall so request, the Administrative Agent,
the Lenders and Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (a) such ratio or requirement shall
continue to be computed in accordance with GAAP and accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements and (b) Company shall provide to the Administrative Agent and each
Lender financial statements and other documents required under this Agreement or
as requested hereunder setting forth a reconciliation between calculations of
such ratio or requirement made before and after giving effect to such change in
GAAP. If Administrative Agent and Company cannot agree upon the required
amendments within thirty (30) days following the date of implementation of any
applicable change in GAAP, then all financial statements delivered and all
calculations of financial covenants and other standards and terms in accordance
with this Agreement and the other Credit Documents shall be prepared, delivered
and made without regard to the underlying change in GAAP.

 

1.2        Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 



 28 

 

 

Section 2.           LOANS

 

2.1         Loans.

 

(a)          Commitments.

 

(i)       During the Commitment Period, subject to the terms and conditions
hereof, including, without limitation delivery of an updated Borrowing Base
Certificate and Borrowing Base Report, each Lender severally agrees to make
Loans to Company in an aggregate amount up to but not exceeding such Lender’s
Commitment; provided that no Lender shall make any such Loan or portion thereof
to the extent that, after giving effect to such Loan:

 

a)       the aggregate Total Utilization of Commitments exceeds the Borrowing
Base; or

 

b)       the aggregate outstanding principal balance of the Loans funded by such
Lender hereunder exceeds its Commitment.

 

(b)       Amounts borrowed pursuant to Section 2.1(a) may be reborrowed during
the Commitment Period, and any repayment of the Loans (i) subject to clause
(ii), on any Interest Payment Date shall be applied as set forth in Section
2.12(a) or (ii) on any date on which an Event of Default has occurred and is
continuing shall be applied as set forth in Section 2.12(b). Each Lender’s
Commitment shall expire on the Commitment Termination Date and all Loans and all
other amounts owed hereunder with respect to the Loans and the Commitments shall
be paid in full no later than the Maturity Date. There shall be no voluntary
prepayments of any Loan made hereunder prior to the Commitment Termination Date.
Notwithstanding anything to the contrary contained herein, at any time on or
after the Commitment Termination Date, the Loans may be prepaid in whole or in
part without penalty at any time.

 

(c)          Borrowing Mechanics for Loans.

 

(i)       Loans shall be made in an aggregate minimum amount of $50,000.

 

(ii)      Whenever Company desires that Lenders make Loans, Company shall
deliver to Paying Agent, Administrative Agent and each Lender a fully executed
and delivered Funding Notice no later than Noon (New York City time) at least
two (2) Business Days in advance of the proposed Credit Date. Each Funding
Notice shall be delivered with a Borrowing Base Certificate reflecting
sufficient Availability for the requested Loans and a Borrowing Base Report.

 

(iii)     Each Lender shall make the amount of its Loan available to the Paying
Agent not later than 11:00 a.m. (New York City time) on the applicable Credit
Date by wire transfer of same day funds in Dollars, and upon the written
direction of the Administrative Agent, the Paying Agent shall remit such funds
to Company not later than 4:00 p.m. (New York City time) by wire transfer of
same day funds in Dollars to the account designated by the Company in the
related Funding Notice (which need not be an account of the Company). If the
Paying Agent has not received a written direction from the Administrative Agent
by 4:00 p.m. (New York City time), Paying Agent will wire such funds back to
applicable Lenders.

 

(iv)    Company may submit a Funding Notice pursuant to this Section 2.1 no more
than once per calendar week.

 



 29 

 

 

(d)         Deemed Requests for Loans to Pay Required Payments. All payments of
principal, interest, fees, unpaid Transaction Costs, and other amounts payable
to Lenders or parties under this Agreement or any Credit Document may be paid
from the proceeds of Loans, made pursuant to a Funding Notice from Company
pursuant to Section 2.1(c)(ii).

 

(e)         Increase in Commitments.

 

(i)       Requests for Increase. So long as (i) no Event of Default or Default
has occurred and is continuing, (ii) the Total Utilization of Commitments is at
least equal to 50% of the Commitments of all Lenders and (iii) each Lender has
been provided with any diligence and cash flow audit information it has
requested and had adequate time to review, upon notice to the Administrative
Agent and each Lender, Company may from time to time request an increase in the
Commitment with respect to any Lender (with the written consent of the
Administrative Agent in its sole and absolute discretion) at any time following
the Closing Date and prior to the Commitment Termination Date with respect to
such Lender.

 

(ii)       Elections to Increase. Each Lender being asked to increase its
Commitment shall notify Company whether or not such Person agrees, in its
respective sole and absolute discretion, to the increase to such Commitment. Any
such Person not responding within 10 Business Days after receipt of such request
for an increase shall be deemed to have declined to consent to an increase in
such Lender’s Commitment.

 

(iii)      Effective Date. If the Commitment of any Lender is increased in
accordance with this Section, the Administrative Agent and the Lender shall
determine the effective date with respect to such increase (such date, the
“Commitment Increase Effective Date”). Upon the occurrence of each such
Commitment Increase Effective Date, the parties hereto shall amend the Agreement
to reflect any changes effected thereby to the Commitment of each Lender.

 

(iv)      Notification by the Administrative Agent. The Administrative Agent
shall notify each Lender and Company of the Administrative Agent’s and such
Lender’s response to each request made hereunder, the amount of such increase
(if any) and the related Commitment Increase Effective Date. Should any Lender
decline to provide any increase in its Commitment, the Seller shall have the
right (but not the obligation) to (1) seek a Second Warehouse Facility at any
time thereafter, (2) sign and close on such Second Warehouse Facility, provided,
that no Default or Event of Default has occurred and is continuing hereunder on
the date of such signing and closing and (3) draw upon such Second Warehouse
Facility at any time and from time to time, provided, that upon the first such
draw, the Total Utilization of Commitments is equal to the Commitments of all
Lenders and there exists no Default or Event of Default. At the option of the
Administrative Agent, if an Obligor under a Pledged Lease is a party to another
Lease that is not a Pledged Lease, Seller shall have the right repurchase the
applicable Pledged Lease from Intermediate Seller (and Intermediate Seller shall
have the corresponding right to repurchase such Pledged Lease from the Company),
provided, that no Event of Default shall result from such repurchase. The
repurchase price for such Pledged Lease shall be the greater of (a) the
Amortized Order Value for such Lease and (b) any amounts necessary to cure any
then existing Borrowing Base Deficiency. In connection therewith, Administrative
Agent on behalf of the Lenders will promptly release any Lien on such Pledged
Lease and the proceeds thereof so repurchased.

 



 30 

 

 

(v)      Conditions to Effectiveness of Increase. As a condition precedent to
each such increase, Company shall deliver to the Administrative Agent and each
Lender, a certificate of the Secretary or Assistant Secretary of each of Company
and the Seller, dated as of the Commitment Increase Effective Date, (i)
certifying and attaching (x) the resolutions of Company approving or consenting
to such Commitment increase and authorizing the execution, delivery and
performance by such Person of the amendment to the Agreement, and (y) all
documents evidencing all other necessary corporate action and governmental
approvals, if any, with respect to such Commitment increase and such amendment
to the Agreement and (ii) certifying that, before and after giving effect to
such increase, (x) the representations and warranties of such Company and the
Seller are true and correct as of the Commitment Increase Effective Date (unless
any such representation or warranty relates to a specific date, in which case,
it shall be true and correct in all material respects as of such date) and (y)
no Event of Default or Default exists.

 

2.2        Pro Rata Shares. All Loans shall be made by the Lender,
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder nor
shall any Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder.

 

2.3        Use of Proceeds. No portion of the proceeds of any Loan shall be used
in any manner that causes or might cause such Loan or the application of such
proceeds to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System or any other regulation thereof or to
violate the Exchange Act.

 

2.4        Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)         Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Company to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall govern
absent manifest error.

 



 31 

 

 

(b)         Register. Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of the Lenders
and Loans from time to time (the “Register”). The Register shall be available
for inspection by Company or any Lender at any reasonable time and from time to
time upon reasonable prior notice. Administrative Agent shall record in the
Register the Commitments and the Loans, and each repayment or prepayment in
respect of the principal amount of the Loans, and any such recordation shall be
conclusive and binding on Company and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Company’s Obligations
in respect of any Loan. Company hereby designates the entity serving as
Administrative Agent to serve as Company’s agent solely for purposes of
maintaining the Register as provided in this Section 2.4, and Company hereby
agrees that, to the extent such entity serves in such capacity, the entity
serving as Administrative Agent and its officers, directors, employees, agents
and affiliates shall constitute Indemnitees.

 

(c)       Loan Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at any time after the Closing Date,
Company shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 9.6), promptly after Company’s receipt of such notice) a
Loan Note, as applicable, to evidence such Lender’s Loans.

 

2.5        Interest on Loans.

 

(a)         Except as otherwise set forth herein, the Loans shall accrue
interest daily in an amount equal to the product of (A) the unpaid principal
amount thereof as of such day and (B) the LIBO Rate for such period (unless a
LIBOR Disruption Event has occurred and is continuing, in which case such rate
shall be the Prime Rate) plus the Applicable Margin.

 

(b)         Interest payable pursuant to Section 2.5(a) shall be computed on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one (1) day’s
interest shall be paid on that Loan.

 

(c)         Except as otherwise set forth herein, interest on each Loan shall be
payable in arrears (i) on and to each Interest Payment Date; (ii) upon any
prepayment of that Loan to the extent accrued on the amount being prepaid; and
(iii) at maturity.

 

(d)         Paying Agent shall provide to Company on each Interest Rate
Determination Date the LIBO Rate.

 

2.6        Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable in accordance with Section 2.12 at a rate
that is 2.0% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2.0% per annum in excess of the interest
rate otherwise payable hereunder) (the “Default Interest Rate”). Payment or
acceptance of the increased rates of interest provided for in this Section 2.6
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Administrative Agent or any Lender.

 



 32 

 

 

2.7        Fees.

 

(a)         Company agrees to pay to the Person entitled to payment hereunder,
including but not limited to payment to each Lender of its Non-Use Fee, any fees
then due and owing to such Person by Company. Company agrees to pay any
Liquidation Fees payable to a Lender in connection with a prepayment of Loans.

 

(b)         All fees referred to in Section 2.7(a) shall be calculated on the
basis of a 360-day year and the actual number of days elapsed and shall be
payable monthly in arrears on (i) each Interest Payment Date during the
Commitment Period, commencing on the first such date to occur after the Closing
Date, and (ii) on the Commitment Termination Date.

 

2.8        Maturity Date; Permitted Change of Control. Company shall repay the
Loans and all other amounts due hereunder in full on (a) the date of a Permitted
Change of Control, which repayment shall be accompanied by the applicable Early
Termination Fee, and (b) the Maturity Date.

 

2.9        Voluntary Commitment Reductions.

 

(a)         Subject to payment of an Early Termination Fee as described in this
Section 2.9, Company may, upon not less than thirty (30) Business Days’ prior
written notice to Administrative Agent and each Lender, at any time and from
time after the date that is 90 days prior to the then current Commitment
Termination Date, terminate in whole or permanently reduce in part the
Commitments in an amount up to the amount by which the Commitments exceed the
Total Utilization of Commitments at the time of such proposed termination or
reduction; provided, any such partial reduction of the Commitments shall be in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; provided further that any such reduction of the
Commitments shall effect a ratable reduction of the Commitments of each Lender.
Company’s notice shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Commitments shall be effective on the date
specified in Company’s notice and shall reduce the Commitment of each applicable
Lender proportionately to its applicable Pro Rata Share thereof.

 

(b)         If Company voluntarily reduces or terminates any Commitments as
provided in this Section 2.9, Company shall pay to each Lender whose Commitments
was terminated or reduced, on the date of such reduction or termination, an
amount equal to the Early Termination Fee. In addition, upon a Permitted Change
of Control, the Company shall pay an Early Termination Fee to each Lender on the
terminated Commitments.

 

2.10       Borrowing Base Deficiency. Company shall prepay the Loans within
three (3) Business Days of the earlier of (i) an Authorized Officer or the Chief
Financial Officer of Company becoming aware that a Borrowing Base Deficiency
exists and (ii) receipt by Company of written notice from the Administrative
Agent or any Lender that a Borrowing Base Deficiency exists, in each case in an
amount equal to such Borrowing Base Deficiency.

 



 33 

 

 

2.11       Controlled Accounts.

 

(a)         Company shall establish and maintain cash management systems
acceptable to the Administrative Agent, including, without limitation, with
respect to blocked account arrangements. Company shall not establish or maintain
an account other than a Controlled Account and Company shall not, and shall
cause Servicer not to deposit Collections or proceeds thereof in an account
which is not a Controlled Account (provided, that, inadvertent and
non-reoccurring errors by Servicer in applying such Collections or proceeds that
are promptly, and in any event within two (2) Business Days after Servicer or
Company has (or should have had in the exercise of reasonable diligence)
knowledge thereof, cured shall not be considered a breach of this covenant). All
Collections and proceeds of Collateral shall be subject to an express trust for
the benefit of Administrative Agent on behalf of the Secured Parties and shall
be delivered to the Lenders for application to the Obligations or any other
amount due under any other Credit Document as set forth in this Agreement.

 

On or prior to the Closing Date, Company shall cause to be established and shall
thereafter cause to be maintained, (i) a trust account (or sub-accounts) in the
name of Company and under the sole dominion and control of, the Administrative
Agent designated as the “Collection Account” bearing a designation clearly
indicating that the funds and other property credited thereto are held for
Administrative Agent for the benefit of the Lenders and subject to the
applicable Control Agreement, (ii) a Deposit Account into which the proceeds of
all Pledged Leases, including by automatic debit from Leases Obligors’ operating
accounts, shall be deposited in the name of Company designated hereunder as the
"Lockbox Account" as to which the Administrative Agent has sole dominion and
control over such account for the benefit of the Secured Parties within the
meaning of Section 9-104(a)(2) of the UCC pursuant to the Lockbox Control
Agreement and (iii) a trust account in the name of Company and under the sole
dominion and control of, the Administrative Agent designated hereunder as the
“Sales Tax Account” bearing a designation clearly indicating that the funds and
other property credited thereto are held for Administrative Agent for the
benefit of the Lenders and subject to the applicable Control Agreement. The
Lockbox Account Control Agreement will provide that all funds in the Lockbox
Account will be swept daily into the Collection Account.

 

(b)        Lockbox System

 

(i)       Company has established pursuant to the Lockbox Account Control
Agreement and the other Control Agreements for the benefit of the Administrative
Agent, on behalf of the Secured Parties, a system of lockboxes and related
accounts or deposit accounts as described in Sections 2.11(a) and (b) (the
“Lockbox System”) into which (subject to the proviso in Section 2.11(a)) all
Collections shall be deposited.

 

(ii)      Company shall grant the Backup Servicer (and its delegates) and
Administrative Agent read-only access to the Lockbox Account.

 

(iii)     Company shall not establish any lockbox or lockbox arrangement without
the consent of the Administrative Agent in its discretion, and prior to
establishing any such lockbox or lockbox arrangement, Company shall cause each
bank or financial institution with which it seeks to establish such a lockbox or
lockbox arrangement, to enter into a control agreement with respect thereto in
form and substance satisfactory to the Administrative Agent.

 



 34 

 

 

(iv)     Without the prior written consent of the Administrative Agent, Company
shall not (A) change the general instructions given to the Servicer in respect
of payments on account of Pledged Leases to be deposited in the Lockbox System
or (B) change any instructions given to any bank or financial institution which
in any manner redirects any Collections or proceeds thereof in the Lockbox
System to any account which is not a Controlled Account.

 

(v)      Company acknowledges and agrees that (A) the funds on deposit in the
Lockbox System shall continue to be collateral security for the Obligations
secured thereby, and (B) upon the occurrence and during the continuance of an
Event of Default, at the election of the Requisite Lenders, the funds on deposit
in the Lockbox System may be applied as provided in Section 2.12(b).

 

(vi)     Company has directed, and will at all times hereafter direct, the
Servicer to direct payment from each of the Obligors on account of Pledged
Leases directly to the Lockbox System. Company agrees (A) to instruct the
Servicer to instruct each Obligors to make all payments with respect to Pledged
Leases directly to the Lockbox System and (B) promptly (and, except as set forth
in the proviso to this Section 2.11(c)(vi), in no event later than two (2)
Business Days following receipt) to deposit all payments received by it on
account of Pledged Leases, whether in the form of cash, checks, notes, drafts,
bills of exchange, money orders or otherwise, in the Lockbox System in precisely
the form in which they are received (but with any endorsements of Company
necessary for deposit or collection), and until they are so deposited to hold
such payments in trust for and as the property of the Administrative Agent;
provided, however, that with respect to any payment received that does not
contain sufficient identification of the account number to which such payment
relates or cannot be processed due to an act beyond the control of the Servicer,
such deposit shall be made no later than the second Business Day following the
date on which such account number is identified or such payment can be
processed, as applicable. The Company or its designee shall be permitted from
time to time to request disbursement of funds on deposit in the Collection
Account; provided, that, (i) (A) no Default that, after notice or lapse of time
or both, would constitute an Event of Default under Section 7.1(a) or (f), or
resulting from the delivery of an incorrect Borrowing Base Certificate has
occurred and is continuing, (B) no Event of Default has occurred and is
continuing and (C) no event, circumstance or change has occurred that has
caused, either in any case or in the aggregate, a Material Adverse Effect and
(ii) the Company has delivered a Borrowing Base Certificate evidencing, after
giving effect to the transfer of Collections, no Borrowing Base Deficiency has
occurred or will occur; provided, further, that no funds shall be disbursed from
the Collection Account unless the amount remaining on deposit in the Collection
Account after such disbursement is at least equal to the Accrued Interest Amount
as of such date and the aggregate amount of all accrued and unpaid fees
(including Non-Use Fees) and expenses due hereunder and including (but not
limited to) the Servicing Agreement and the Backup Servicing Agreement. Upon
receipt of such certificate, and with the consent of and at the direction of the
Administrative Agent (which direction shall not be unreasonably withheld,
delayed or conditioned), the Paying Agent shall remit such funds to the account
designated by the Company.

 



 35 

 

 

(vii)    The Company (or the Servicer on its behalf) shall, no more than one
time per calendar week, deliver to the Paying Agent, the Administrative Agent
and each Lender a certificate setting forth the amount of sales and use taxes
paid by Obligors with respect to Pledged Leases since the most recently
delivered certificate (or since the Closing Date, in the case of the first such
certificate) and requesting the Paying Agent to transfer such amounts from the
Collection Account to the Sales Tax Account. Upon receipt of such certificate
and at the direction of the Administrative Agent, the Paying Agent shall remit
funds in an amount equal to that specified in such certificate to the Sales Tax
Account.

 

(viii)   No more than once per month, the Company (or the Servicer on its
behalf) shall deliver to the Paying Agent, the Administrative Agent and each
Lender a certificate certifying the amounts to be disbursed and requesting
disbursement of funds from the Sales Tax Account in the amount necessary to pay
all sales and use tax due or coming due with respect to the Pledged Leases. Upon
receipt of such certificate, and at the direction of the Administrative Agent
(which direction shall not be unreasonably withheld, delayed or conditioned),
the Paying Agent shall transfer such funds to an account designated by the
Servicer.

 

(ix)      If any amounts previously transferred to the Sales Tax Account
pursuant to Section 2.11(b)(vii) with respect to sales and use taxes paid by
Obligors were in excess of the amounts actually owed and paid by such Obligors
(collectively “Overpayments”), and the aggregate amount of such Overpayments on
deposit in the Sales Tax Account exceeds $100,000, the Company (or the Servicer
on its behalf) may deliver to the Paying Agent, the Administrative Agent and
each Lender, reasonable supporting documentation and certificate certifying the
amounts to be disbursed and requesting disbursement of funds from the Sales Tax
Account for such Overpayments with respect to Pledged Leases. Upon receipt of
such certificate and documentation, and at the direction of the Administrative
Agent (which direction shall not be unreasonably withheld, delayed or
conditioned), the Paying Agent shall transfer such funds to the Collection
Account.

 

2.12       Application of Proceeds.

 

(a)         Application of Amounts in the Collection Account. So long as no
Event of Default has occurred and is continuing (after giving effect to the
application of funds in accordance herewith on the relevant date), on each
Interest Payment Date, amounts specified in the Monthly Servicing Report on
deposit in the Collection Account (net of amounts on deposit in the Collection
Account collected with respect to a Lease pursuant to the payment of sales and
use taxes, if any) shall be applied by the Paying Agent based on the Monthly
Servicing Report as follows:

 

(i)       first, to Company, amounts sufficient for Company to maintain its
limited liability company existence and to pay similar expenses up to an amount
not to exceed $10,000 in any Fiscal Year,

 



 36 

 

 

(ii)       second, on a pro rata basis, (A) to the Company to pay any accrued
and unpaid fees and expenses of the Controlled Account Bank (in respect of the
Lockbox Account), (B) to Administrative Agent to pay any costs, fees or
indemnities then due and owing to Administrative Agent under the Credit
Documents; and (C) to Paying Agent to pay any costs, fees or indemnities then
due and owing to Paying Agent under the Credit Documents;

 

(iii)     third, on a pro rata basis based upon amounts due to such party, (A)
to the Servicer, to pay any accrued and unpaid Servicing Fees and (B) to the
Backup Servicer, to pay any accrued and unpaid Backup Servicing Fees;

 

(iv)     fourth, on a pro rata basis, to the Lenders to pay costs, fees, any
Liquidation Fees (if applicable) and the outstanding Accrued Interest Amount and
expenses then due and payable by Company pursuant to the Credit Documents;

 

(v)      fifth, prior to the Commitment Termination Date, on a pro rata basis,
to the Lenders in an amount necessary to reduce any Borrowing Base Deficiency to
zero and, on and after the Commitment Termination Date, on a pro rata basis, to
the Lenders for application to the outstanding principal balance of the Loans
until paid in full;

 

(vi)     sixth, to pay all other Obligations or any other amount then due and
payable hereunder by Company (other than, prior to the Commitment Termination
Date, principal); and

 

(vii)    seventh, any remainder to Company.

 

(b)         Notwithstanding anything herein to the contrary, upon the occurrence
and during the continuance of an Event of Default, on each Interest Payment Date
all amounts in the Controlled Accounts (net of amounts on deposit in the
Collection Account collected with respect to a Lease pursuant to the payment of
sales and use taxes, if any) shall be applied by the Paying Agent as follows:

 

(i)       first, to Company, amounts sufficient for Company to maintain its
limited liability company existence and to pay similar expenses up to an amount
not to exceed $10,000 in any Fiscal Year,

 

(ii)      second, on a pro rata basis, (A) to the Company to pay any accrued and
unpaid fees and expenses of the Controlled Account Bank (in respect of the
Lockbox Account), (B) to Administrative Agent to pay any costs, fees or
indemnities then due and owing to Administrative Agent under the Credit
Documents; and (C) to Paying Agent to pay any costs, fees or indemnities then
due and owing to Paying Agent under the Credit Documents;

 



 37 

 

 

(iii)     third, on a pro rata basis, (A) to the Servicer, to pay any accrued
and unpaid Servicing Fees and (B) to the Backup Servicer, to pay any accrued and
unpaid Backup Servicing Fees;

 

(iv)     fourth, on a pro rata basis, to the Lenders to pay costs, fees, any
Liquidation Fees (if applicable) and the outstanding Accrued Interest Amount and
expenses then due and payable by Company pursuant to the Credit Documents;

 

(v)      fifth, on a pro rata basis, to the Lenders until the Loans are paid in
full;

 

(vi)     sixth, to pay all other Obligations or any other amount then due and
payable hereunder; and

 

(vii)    seventh, any remainder to Company.

 

2.13       General Provisions Regarding Payments.

 

(a)         All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and paid not later than 2:00 p.m. (New York City time) on the date
due via wire transfer of immediately available funds. Funds received after that
time on such due date shall be deemed to have been paid by Company on the next
Business Day (provided, that any prepayment made or any application of funds by
Paying Agent pursuant to Section 2.12 on any Interest Payment Date shall be
deemed for all purposes to have been made in accordance with the deadlines and
payment requirements described in this Section 2.13).

 

(b)         All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

 

(c)         Paying Agent shall promptly distribute to each Lender to such
account as such Lender shall indicate in writing, the applicable Pro Rata Share
of each Lender of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto.

 

(d)         Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.

 

(e)         Except as set forth in the proviso to Section 2.13(a), Paying Agent
shall deem any payment by or on behalf of Company hereunder to them that is not
made in same day funds prior to 2:00 p.m. (New York City time) to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Paying Agent until the later of (i) the time such funds become
available funds, and (ii) the applicable next Business Day. Paying Agent shall
give prompt notice via electronic mail to Company and Administrative Agent if
any payment is non-conforming. Any non-conforming payment may constitute or
become a Default or Event of Default in accordance with the terms of Section
7.1(a). Interest shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Interest Rate determined
pursuant to Section 2.6 from the date such amount was due and payable until the
date such amount is paid in full.

 



 38 

 

 

2.14       Ratable Sharing. Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by payment, through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Credit Documents, or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than such Lender would be entitled pursuant to
this Agreement, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent, Paying Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that the
recovery of such Aggregate Amounts Due shall be shared by the applicable Lenders
in proportion to the Aggregate Amounts Due to them pursuant to this Agreement;
provided, if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, setoff or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.

 

2.15       Increased Costs; Capital Adequacy.

 

(a)         Compensation for Increased Costs and Taxes. Subject to the
provisions of Section 2.16 (which shall be controlling with respect to the
matters covered thereby), in the event that any Affected Party shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or Governmental Authority, in each case that becomes effective after the
date hereof, or compliance by such Affected Party with any guideline, request or
directive issued or made after the date hereof (or with respect to any Lender
which becomes a Lender after the date hereof, effective after such date) by any
central bank or other Governmental Authority or quasi-Governmental Authority
(whether or not having the force of law): (i) subjects such Affected Party (or
its applicable lending office) to any additional Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) and (c) of the definition of Excluded
Taxes and (c) Connection Income Taxes) with respect to this Agreement or any of
the other Credit Documents or any of its obligations hereunder or thereunder or
any payments to such Affected Party (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
or other insurance or charge or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, or advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Affected Party; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Affected Party (or its applicable
lending office) or its obligations hereunder; and the result of any of the
foregoing is to increase the cost to such Affected Party of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Affected Party (or its applicable lending office) with
respect thereto; then, in any such case, if such Affected Party deems such
change to be material, Company shall promptly pay to such Affected Party, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Affected Party in its sole discretion
shall determine) as may be necessary to compensate such Affected Party for any
such increased cost or reduction in amounts received or receivable hereunder and
any reasonable expenses related thereto. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Paying Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Affected Party under this Section 2.15(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 



 39 

 

 

(b)         Capital Adequacy Adjustment. In the event that any Affected Party
shall have determined in its sole discretion (which determination shall, absent
manifest effort, be final and conclusive and binding upon all parties hereto)
that (i) the adoption, effectiveness, phase-in or applicability of any law, rule
or regulation (or any provision thereof) regarding capital adequacy, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or (ii) compliance by any Affected
Party (or its applicable lending office) or any company controlling such
Affected Party with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case after the Closing
Date, has or would have the effect of reducing the rate of return on the capital
of such Affected Party or any company controlling such Affected Party as a
consequence of, or with reference to, such Affected Party’s Loans or
Commitments, or participations therein or other obligations hereunder with
respect to the Loans to a level below that which such Affected Party or such
controlling company could have achieved but for such adoption, effectiveness,
phase-in, applicability, change or compliance (taking into consideration the
policies of such Affected Party or such controlling company with regard to
capital adequacy), then from time to time, within five (5) Business Days after
receipt by Company from such Affected Party of the statement referred to in the
next sentence, Company shall pay to such Affected Party such additional amount
or amounts as will compensate such Affected Party or such controlling company on
an after-tax basis for such reduction. Such Affected Party shall deliver to
Company (with a copy to Administrative Agent and Administrative Agent and Paying
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Affected Party under this
Section 2.15(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. For the avoidance of doubt, subsections
(i) and (ii) of this Section 2.15 shall apply, without limitation, to all
requests, rules, guidelines or directives concerning liquidity and capital
adequacy issued by any Governmental Authority (x) under or in connection with
the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, as amended to the date hereof and from time to time hereafter, and
any successor statute and (y) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented.

 



 40 

 

 

(c)         Delay in Requests. Failure or delay on the part of any Affected
Party to demand compensation pursuant to the foregoing provisions of this
Section 2.15 shall not constitute a waiver of such Affected Party’s right to
demand such compensation, provided that Company shall not be required to
compensate an Affected Party pursuant to the foregoing provisions of this
Section 2.15 for any penalties or interest incurred or suffered more than one
hundred twenty (120) days prior to the date that such Affected Party notifies
Company of the matters giving rise to such increased costs or reductions and of
such Affected Party’s intention to claim compensation therefor.

 

2.16       Taxes; Withholding, etc.

 

(a)         Payments to Be Free and Clear. Subject to Section 2.16(b), all sums
payable by Company hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax imposed, levied, collected,
withheld or assessed by or within the United States or any political subdivision
in or of the United States or any other jurisdiction from or to which a payment
is made by or on behalf of Company or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.

 

(b)         Withholding of Taxes. If Company or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Company to an Affected Party under any of the Credit
Documents: (i) Company shall notify Paying Agent of any such requirement or any
change in any such requirement as soon as Company becomes aware of it; (ii)
Company or the Paying Agent shall make such deduction or withholding and pay any
such Tax to the relevant Governmental Authority before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on Company) for its own account or (if that liability is imposed on
Paying Agent or such Affected Party, as the case may be) on behalf of and in the
name of Paying Agent or such Affected Party; (iii) if such Tax is an Indemnified
Tax, the sum payable by Company in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment (and any
withholdings imposed on additional amounts payable under this paragraph), such
Affected Party receives on the due date a net sum equal to what it would have
received had no such deduction, withholding or payment been required or made;
and (iv) within thirty (30) days after paying any sum from which it is required
by law to make any deduction or withholding, and within thirty (30) days after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, Company shall deliver to Paying Agent evidence reasonably satisfactory to
the other Affected Parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority.

 



 41 

 

 

(c)         Indemnification by Company. Company shall indemnify each Affected
Party, within ten (10) days after written demand therefor, for the full amount
of any additional amounts required to be paid by Company pursuant to Section
2.16(b)(iii), payable or paid by such Affected Party or required to be withheld
or deducted from a payment to such Affected Party and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to Company
by an Affected Party (with a copy to the Paying Agent), or by the Paying Agent
on its own behalf or on behalf of an Affected Party, shall be conclusive absent
manifest error.

 

(d)         Indemnification by the Lenders. Each Affected Party shall severally
indemnify the Paying Agent, within ten (10) days after written demand therefor,
for (i) any Taxes attributable to such Affected Party (but only to the extent
Company has not already indemnified the Paying Agent for such Taxes and without
limiting the obligation of Company to do so) and (ii) any Taxes attributable to
such Affected Party’s failure to comply with the provisions of Section 9.5(h)
relating to the maintenance of a Participant Register, in either case, that are
payable or paid by the Paying Agent in connection with any Credit Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Affected Party by the Paying Agent shall be
conclusive absent manifest error. Each Affected Party hereby authorizes the
Paying Agent to set off and apply any and all amounts at any time owing to such
Affected Party under any Credit Document or otherwise payable by the Paying
Agent to the Affected Party from any other source against any amount due to the
Paying Agent.

 

(e)          Evidence of Exemption From U.S. Withholding Tax.

 

(i)        Each Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal
income tax purposes (a “Non-US Lender”) shall, to the extent it is legally
entitled to do so, deliver to Paying Agent for transmission to Company, on or
prior to the Closing Date or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of Company or Paying
Agent (each in the reasonable exercise of its discretion), (A) two original
copies of Internal Revenue Service Form W-8BEN, 8BEN-E or W-8ECI or W-8IMY (with
appropriate attachments) (or any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Company to establish that such
Lender is not subject to, or is eligible for a reduction in the rate of,
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents, or (B) if such Lender is not a “bank” or
other Person described in Section 881(c)(3) of the Internal Revenue Code and
cannot deliver Internal Revenue Service Form W-8IMY or W-8ECI pursuant to clause
(A) above and is relying on the so called “portfolio interest exception”, a
Certificate Regarding Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN or 8BEN-E (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
establish that such Lender is not subject, or is eligible for a reduction in the
rate of, to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents. Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 2.16(e)(i) or Section 2.16(e)(ii) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Paying Agent for transmission to Company two new original copies of Internal
Revenue Service Form W-8BEN, 8BEN-E, W-8IMY, or W-8ECI, or, if relying on the
“portfolio interest exception”, a Certificate Regarding Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN or 8BEN-E (or any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company to confirm or establish that such
Lender is not subject to, or is eligible for a reduction in the rate of,
deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Paying Agent and
Company of its inability to deliver any such forms, certificates or other
evidence. Company shall not be required to pay any additional amount in respect
of U.S. Federal withholding taxes to any Non-US Lender under Section
2.16(b)(iii) if such Lender shall have failed (1) to deliver any forms,
certificates or other evidence required by Section 2.16(e)(i) or Section
2.16(e)(ii), or (2) to notify Paying Agent and Company of its inability to
deliver any such forms, certificates or other evidence, as the case may be;
provided, if such Lender shall have satisfied the requirements of the first
sentence of this Section 2.16(e)(i) and Section 2.16(e)(ii) on the Closing Date
or on the date of the Assignment Agreement pursuant to which it became a Lender,
as applicable, nothing in this last sentence of Section 2.16(e)(i) shall relieve
Company of its obligation to pay any additional amounts pursuant to this Section
2.16 in the event that, as a result of any change in any applicable law, treaty
or governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described herein.

 



 42 

 

 

(ii)       Any Lender that is a U.S. Person shall deliver to Company and the
Paying Agent on or prior to the Closing Date or the date on which such Lender
becomes a Lender under this Agreement pursuant to an Assignment Agreement (and
from time to time thereafter upon the reasonable request of Company or the
Paying Agent), executed originals of IRS Form W-9 certifying that such Lender is
a U.S. Person and exempt from U.S. federal backup withholding tax.

 

(iii)      If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Company and the Paying Agent at the time or times
reasonably requested by Company or the Paying Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Company or the Paying Agent as may be necessary for Company and the
Paying Agent to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(e)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

(f)          Refunds of Indemnified Taxes. If any Affected Party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.16, it
shall pay to Company an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such Affected Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Company, upon the
request of such Affected Party, shall repay to such Affected Party the amount
paid over pursuant to this Section 2.16(f) in the event that such Affected Party
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.16(f), in no event shall the Affected
Party be required to pay any amount to Company pursuant to this Section 2.16(f)
the payment of which would place the Affected Party in a less favorable net
after-tax position than the Affected Party would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.16(f) shall
not be construed to require any Affected Party to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
Company or any other Person.

 

2.17       Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that other than at the direction or request of any
regulatory agency or authority, any Lender defaults (in each case, a “Defaulting
Lender”) in its obligation to fund (a “Funding Default”) any Loan (in each case,
a “Defaulted Lender Loan”), then (a) during any Lender Default Period with
respect to such Defaulting Lender, such Defaulting Lender shall be deemed not to
be a “Lender” for purposes of voting on any matters (including the granting of
any consents or waivers) with respect to any of the Credit Documents; (b) to the
extent permitted by applicable law, until such time as the Default Excess, if
any, with respect to such Defaulting Lender shall have been reduced to zero, any
mandatory prepayment of the Loans shall be applied to the Loans of other Lenders
(but not to the Loans of such Defaulting Lender) as if such Defaulting Lender
had funded all Defaulted Lender Loans of such Defaulting Lender, it being
understood and agreed that Company shall be entitled to retain any portion of
any mandatory prepayment of the Loans that is not paid to such Defaulting Lender
solely as a result of the operation of the provisions of this clause (b);
(c) such Defaulting Lender’s Commitment and outstanding Loans shall be excluded
for purposes of calculating any Commitment fee payable to Lenders in respect of
any day during any Lender Default Period with respect to such Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any Commitment fee
pursuant to Section 2.7 with respect to such Defaulting Lender’s Commitment in
respect of any Lender Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Commitments as at any date of determination shall
be calculated as if such Defaulting Lender had funded all Defaulted Lender Loans
of such Defaulting Lender. No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.17, performance by Company of its obligations hereunder and the other Credit
Documents shall not be excused or otherwise modified as a result of any Funding
Default or the operation of this Section 2.17. The rights and remedies against a
Defaulting Lender under this Section 2.17 are in addition to other rights and
remedies which Company may have against such Defaulting Lender with respect to
any Funding Default and which Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default or violation
of Section 8.4(a).

 



 43 

 

 

2.18       Intention of Parties. It is the intention of the parties that the
Loans be characterized as indebtedness for all U.S., federal, state and local
income tax purposes. The terms of the Loans shall be interpreted to further this
intention and the Lenders and Company agree to treat the Loans as indebtedness
for U.S., federal, state and local income tax purposes. In addition, the Lenders
and Company agree to treat the Loans as indebtedness for all non-tax purposes,
including for financial statement reporting and regulatory purposes.

 

2.19       The Paying Agent.

 

(a)         The Lenders hereby appoint Wells Fargo Bank, National Association as
the initial Paying Agent. All payments of amounts due and payable in respect of
the Obligations that are to be made from amounts withdrawn from the Collection
Account shall be made by the Paying Agent based on the Monthly Servicing Report.

 

(b)         The Company shall pay to the Paying Agent the applicable fees
payable to it in accordance with schedule of fees attached hereto as Schedule 9.

 

(c)         The Paying Agent hereby agrees that, subject to the provisions of
this Section, it shall:

 

(i)        hold any sums held by it for the payment of amounts due with respect
to the Obligations in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;

 

(ii)       [reserved];

 

(iii)      comply with all requirements of the Internal Revenue Code and any
applicable State law with respect to the withholding from any payments made by
it in respect of any Obligations of any applicable withholding taxes imposed
thereon and with respect to any applicable reporting requirements in connection
therewith; and

 



 44 

 

 

(iv)     provide to the Lenders such information as is required to be delivered
under the Internal Revenue Code or any State law applicable to the particular
Paying Agent, relating to payments made by the Paying Agent under this
Agreement.

 

(d)         Each Paying Agent (other than the initial Paying Agent) shall be
appointed by the Lenders with the prior written consent of the Company.

 

(e)         The Company shall indemnify the Paying Agent and its officers,
directors, employees and agents for, and hold them harmless against any loss,
liability or expense incurred, other than in connection with the willful
misconduct, fraud, gross negligence or bad faith on the part of the Paying
Agent, arising out of or in connection with the performance of its obligations
under and in accordance with this Agreement, including the costs and expenses of
defending itself against any claim or liability in connection with the exercise
or performance of any of its powers or duties under this Agreement. Such
indemnity shall survive the termination of this Agreement and the resignation or
removal of the Paying Agent.

 

(f)         The Paying Agent undertakes to perform such duties, and only such
duties, as are expressly set forth in this Agreement. No implied covenants or
obligations shall be read into this Agreement against the Paying Agent. The
Paying Agent may conclusively rely on the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Paying Agent pursuant to and conforming to the requirements of this
Agreement.

 

(q)         If the Paying Agent shall at any time receive conflicting
instructions from the Administrative Agent and the Company or the Servicer or
any other party to this Agreement and the conflict between such instructions
cannot be resolved by reference to the terms of this Agreement, the Paying Agent
shall be entitled to rely on the instructions of the Administrative Agent. The
Paying Agent may rely upon the validity of documents delivered to it, without
investigation as to their authenticity or legal effectiveness, and the parties
to this Agreement will hold the Paying Agent harmless from any claims that may
arise or be asserted against the Paying Agent because of the invalidity of any
such documents or their failure to fulfill their intended purpose.

 

(s)         The Paying Agent may: (i) terminate its obligations as Paying Agent
under this Agreement (subject to the terms set forth herein) upon at least 30
days’ prior written notice to the Company, the Servicer and the Administrative
Agent; provided, however, that, without the consent of the Administrative Agent,
such resignation shall not be effective until a successor Paying Agent
reasonably acceptable to the Administrative Agent and Company shall have
accepted appointment by the Lenders as Paying Agent, pursuant hereto and shall
have agreed to be bound by the terms of this Agreement; or (ii) be removed at
any time by written demand, of the Requisite Lenders, delivered to the Paying
Agent, the Company and the Servicer. In the event of such termination or
removal, the Lenders with the consent of the Company shall appoint a successor
paying. If, however, a successor paying agent is not appointed by the Lenders
within ninety (90) days after the giving of notice of resignation, the Paying
Agent may petition a court of competent jurisdiction for the appointment of a
successor Paying Agent.

 



 45 

 

 

(t)         Any successor Paying Agent appointed pursuant hereto shall (i)
execute, acknowledge, and deliver to the Company, the Servicer, the
Administrative Agent, and to the predecessor Paying Agent an instrument
accepting such appointment under this Agreement. Thereupon, the resignation or
removal of the predecessor Paying Agent shall become effective and such
successor Paying Agent, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties, and obligations of its
predecessor as Paying Agent under this Agreement, with like effect as if
originally named as Paying Agent. The predecessor Paying Agent shall upon
payment of its fees and expenses deliver to the successor Paying Agent all
documents and statements and monies held by it under this Agreement; and the
Company and the predecessor Paying Agent shall execute and deliver such
instruments and do such other things as may reasonably be requested for fully
and certainly vesting and confirming in the successor Paying Agent all such
rights, powers, duties, and obligations.

 

(u)         The Company shall reimburse the Paying Agent for the reasonable
out-of-pocket expenses of the Paying Agent incurred in connection with the
succession of any successor Paying Agent including in transferring any funds in
its possession to the successor Paying Agent.

 

Section 3.           CONDITIONS PRECEDENT

 

3.1        Conditions Precedent to Effectiveness of the Agreement. The Agreement
shall become effective on the Closing Date subject to the satisfaction, or
waiver in accordance with Section 9.4, of the following conditions on or before
the Closing Date:

 

(a)         Credit Documents and Related Agreements. Each Lender shall have
received copies of the Credit Documents, originally executed and delivered by
each applicable Person.

 

(b)        Organizational Documents; Incumbency. Each Lender shall have received
(i) copies of each Organizational Document executed and delivered by Company and
Seller, as applicable, and, to the extent applicable, (x) certified as of the
Closing Date or a recent date prior thereto by the appropriate governmental
official and (y) certified by its secretary or an assistant secretary as of the
Closing Date, in each case as being in full force and effect without
modification or amendment; (ii) signature and incumbency certificates of the
officers of such Person executing the Credit Documents to which it is a party;
(iii) resolutions of the Board of Directors or similar governing body of each of
Company and Seller approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of each of
Company and Seller’s jurisdiction of organization or formation; and (v) such
other documents as any Lender may request.

 

(c)         Organizational and Capital Structure. The organizational structure
and capital structure of Seller and Company, shall be as set forth on Schedule
3.

 



 46 

 

 

(d)        Transaction Costs. On or prior to the Closing Date, Company shall
have delivered to Administrative Agent and each Lender, Company’s reasonable
best estimate of the Transaction Costs (other than fees payable to the
Administrative Agent and each Lender).

 

(e)        Governmental Authorizations and Consents. Company and Seller shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable to be obtained by them, in
connection with the transactions contemplated by the Credit Documents and each
of the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to each Lender. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.

 

(f)        Opinions of Counsel to Company and Seller. Each Lender and the
Administrative Agent shall have received originally executed copies of the
favorable written opinions of K&L Gates LLP, counsel for Company and Seller, as
to such other matters as any Lender may request, dated as of the Closing Date
and otherwise in form and substance reasonably satisfactory to each Lender.

 

(g)        Fees. Company shall have paid all fees, expenses and disbursements
payable by it on Closing Date.

 

(h)        No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the sole discretion of any Lender, singly or in the aggregate, materially
impairs any of the transactions contemplated by the Credit Documents or that
would be expected to result in a Material Adverse Effect.

 

(i)          No Material Adverse Change. Since December 31, 2014, no event,
circumstance or change shall have occurred that has caused, either in any case
or in the aggregate, a Material Adverse Effect.

 

(j)          No Default or Event of Default. No Default, Event of Default or
Servicer Default shall have occurred and be continuing.

 

(k)         Florida Documentary Stamp Tax. Seller or Company shall have provided
to Administrative Agent evidence that it has mailed payment to the Florida
Department of Revenue of all amounts owed in relation to the Florida documentary
stamp tax, in accordance with Rule 12B-4 of the Florida Administrative Code.

 

(l)          Completion of Proceedings. All corporate, limited liability and
other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto shall be reasonably
satisfactory in form and substance to each Lender and the Administrative Agent,
and each Lender, and the Administrative Agent shall have received all such
counterpart originals or certified copies of such documents as they may request.

 



 47 

 

 

3.2       Conditions to Each Loan.

 

(a)         Conditions Precedent. The obligation of each Lender to make any Loan
on any Credit Date is subject to the satisfaction, or waiver in accordance with
Section 9.4, of the following conditions precedent:

 

(i)          at least two (2) Business Days prior to such Credit Date,
Administrative Agent, Paying Agent and each Lender shall have received a fully
executed and delivered Funding Notice together with a Borrowing Base
Certificate, evidencing sufficient Availability with respect to the requested
Loans, and a Borrowing Base Report;

 

(ii)       both before and after making any Loans requested on such Credit Date,
the Total Utilization of Commitments shall not exceed the Borrowing Base;

 

(iii)     as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date (unless any such representation or warranty relates
to a specific date, in which case, it shall be true and correct in all material
respects as of such date);

 

(iv)     as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Loan that would
constitute an Event of Default or a Default;

 

(v)      as of such Credit Date no event has occurred which has had a Material
Adverse Effect;

 

(vi)     as of such Credit Date, no Key Person Event shall have occurred;

 

(vii)    to the extent that the pledge of any Lease would cause the aggregate
Amortized Lease Value of all Leases the Obligors of which have billing addresses
in any one state to exceed 22.5% of the Amortized Lease Value of all Pledged
Leases, a legal opinion with respect to compliance with law in such state,
reasonably acceptable to the Administrative Agent;

 

(viii)   such other items as the Administrative Agent or any Lender shall
reasonably request.

 

The Administrative Agent shall be entitled, but not obligated to, request and
receive, prior to the making of any Loan, additional information reasonably
satisfactory to the Administrative Agent or any Lender confirming the
satisfaction of any of the foregoing if, in the reasonable discretion of the
Administrative Agent or such Lender such request is warranted under the
circumstances.

 

(b)       Notices. Any Funding Notice shall be executed by an Authorized Officer
in a writing delivered to Administrative Agent, Paying Agent and each Lender.

 



 48 

 

 

Section 4.            REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, Company represents and warrants to each Lender that
each and every of its representations and warranties contained in the Agreement
are true and correct as of the Closing Date and each Credit Date:

 

4.1        Organization; Requisite Power and Authority; Qualification; Other
Names. Company (a) is duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of organization or formation as
identified in Schedule 2, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not be expected to result in a Material
Adverse Effect. Company does not operate or do business under any assumed, trade
or fictitious name. Company has no Subsidiaries.

 

4.2        Capital Stock and Ownership. The Capital Stock of Company has been
duly authorized and validly issued and is fully paid and non-assessable. As of
the date hereof, there is no existing option, warrant, call, right, commitment
or other agreement to which Company is a party requiring, and there is no
membership interest or other Capital Stock of Company outstanding which upon
conversion or exchange would require, the issuance by Company of any additional
membership interests or other Capital Stock of Company or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of Company. Schedule 3
correctly sets forth the ownership interest of Company as of the Closing Date.

 

4.3        Due Authorization. The execution, delivery and performance of the
Credit Documents to which Company is a party have been duly authorized by all
necessary action of Company.

 

4.4        No Conflict. The execution, delivery and performance by Company of
the Credit Documents to which it is party and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate in any material respect any provision of any law or any governmental
rule or regulation applicable to Company, any of the Organizational Documents of
Company, or any order, judgment or decree of any court or other Governmental
Authority binding on Company; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Company; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company (other
than any Permitted Liens); or (d) require any approval of stockholders, members
or partners or any approval or consent of any Person under any Contractual
Obligation of Company, except for such approvals or consents which have been
obtained.

 



 49 

 

 

4.5       Governmental Consents. The execution, delivery and performance by
Company of the Credit Documents to which Company is a party and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Administrative Agent for filing and/or recordation, as of the Closing Date other
than (a) those that have already been obtained and are in full force and effect,
or (b) any consents or approvals the failure of which to obtain will not have a
Material Adverse Effect.

 

4.6       Binding Obligation. Each Credit Document to which Company is a party
has been duly executed and delivered by Company and is the legally valid and
binding obligation of Company, enforceable against Company in accordance with
its respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

4.7       Eligible Leases. Each Lease that is identified by Company as an
Eligible Lease in a Borrowing Base Certificate satisfies all of the criteria set
forth in the definition of Eligibility Criteria.

 

4.8       Historical Financial Statements. The Historical Financial Statements
and any financial statements delivered to the Administrative Agent and the
Lenders pursuant Section 5.1(b) or (c) after the Closing Date were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments.

 

4.9       No Material Adverse Effect. Since December 31, 2014, no event,
circumstance or change has occurred that has caused, either in any case or in
the aggregate, a Material Adverse Effect.

 

4.10     Adverse Proceedings, etc. There are no Adverse Proceedings pending
against Company that challenges Company’s right or power to enter into or
perform any of its obligations under the Credit Documents to which it is a party
or that individually or in the aggregate are material to Company. Company is not
(a) in violation of any applicable laws in any material respect, or (b) subject
to or in default with respect to any judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
Governmental Authority.

 

4.11     Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material tax returns and reports of Company required to be filed by it have been
timely filed, and all material taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Company
and upon its properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Company
knows of no proposed tax assessment against Company which is not being actively
contested by Company in good faith and by appropriate proceedings; provided,
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

 



 50 

 

 

4.12     Title to Assets. Company has no fee, leasehold or other property
interests in any real property assets. Company has good and valid title to all
of its assets. Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens. All Liens purported to be created in any
Collateral pursuant to any Collateral Document in favor of Administrative Agent
are First Priority Liens.

 

4.13     No Indebtedness. Company has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.

 

4.14     No Defaults. Company is not in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any of its Contractual Obligations, and no condition exists which, with the
giving of notice or the lapse of time or both, could constitute such a default,
except where the consequences, direct or indirect, of such default or defaults,
if any, would not be expected to result in a Material Adverse Effect.

 

4.15     Material Contracts. Company is not a party to any Material Contract
other than the Credit Documents to which it is a party.

 

4.16     Government Contracts. Company is not a party to any contract or
agreement with any Governmental Authority, and the Pledged Leases are not
subject to the Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any
similar state or local law.

 

4.17     Governmental Regulation. The Company is not an “investment company” (as
such term is defined under the Investment Company Act of 1940, as amended (“1940
Act”)) that is registered or required to be registered under the 1940 Act.
Company is not a “covered fund” as defined in the final regulations issued
December 10, 2013, implementing the “Volcker Rule” (Section 619 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act).

 

4.18     Margin Stock. Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to Company will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

4.19     Employee Benefit Plans. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, will not have a Material
Adverse Effect. Company does not maintain or contribute to any Employee Benefit
Plan.

 

4.20     Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated hereby, other than
fees payable to Broad Mark Capital, LLC.

 



 51 

 

 

4.21     Solvency; Fraudulent Conveyance. Company is and, upon the incurrence of
any Loan by Company on any date on which this representation and warranty is
made, will be, Solvent. Company is not transferring any Collateral with any
intent to hinder, delay or defraud any of its creditors. Company shall not use
the proceeds from the transactions contemplated by this Agreement to give
preference to any class of creditors. Company has given fair consideration and
reasonably equivalent value in exchange for the sale of the Leases by
Intermediate Seller under the Asset Sale Agreement. Intermediate Seller has
given fair consideration and reasonably equivalent value in exchange for the
sale of the Leases by Seller under the Asset Purchase Agreement.

 

4.22     Compliance with Statutes, etc. Company is in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership of its property, noncompliance with which would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The Company, the Intermediate Seller and the Seller are each currently in
possession or has applied for all applicable licenses necessary to carry out its
business and operations

 

4.23     Matters Pertaining to Related Agreements.

 

(a)        Delivery. Company has delivered, or caused to be delivered, to the
Administrative Agent and each Lender complete and correct copies of (i) each
Related Agreement and of all exhibits and schedules thereto as of the Closing
Date, and (ii) copies of any material amendment, restatement, supplement or
other modification to or waiver of each Related Agreement entered into after the
Closing Date.

 

(b)       The Asset Purchase Agreement creates a valid transfer and assignment
to Intermediate Seller of all right, title and interest of Seller in and to all
Pledged Leases and all Related Security conveyed to Intermediate Seller
thereunder and Intermediate Seller has a First Priority perfected security
interest therein. Intermediate Seller has given reasonably equivalent value to
Seller in consideration for the transfer to Intermediate Seller by Seller of the
Pledged Leases and Related Security pursuant to the Asset Purchase Agreement.

 

(c)       The Asset Sale Agreement creates a valid transfer and assignment to
Company of all right, title and interest of Intermediate Seller in and to all
Pledged Leases and all Related Security conveyed to Company thereunder and
Company has a First Priority perfected security interest therein. Company has
given reasonably equivalent value to Intermediate Seller in consideration for
the transfer to Company by Intermediate Seller of the Pledged Leases and Related
Security pursuant to the Asset Sale Agreement.

 

4.24       Disclosure. No documents, certificates, written statements or other
written information furnished to Lenders by or on behalf of Seller or Company
for use in connection with the transactions contemplated hereby, taken as a
whole, contains any untrue statement of a material fact, or taken as a whole,
omits to state a material fact (known to Seller or Company, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained therein not misleading in light of the circumstances in
which the same were made.

 



 52 

 

 

4.25       Patriot Act. To the extent applicable, Company and Seller are in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, and
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended to the date hereof and from time to time hereafter, and
any successor statute.

 

4.26       Remittance of Collections. Company represents and warrants that each
remittance of Collections by it hereunder to any Lender hereunder will have been
(a) in payment of a debt incurred by Company in the ordinary course of business
or financial affairs of Company and (b) made in the ordinary course of business
or financial affairs.

 

Section 5.       AFFIRMATIVE COVENANTS

 

Company covenants and agrees that until the Termination Date, Company shall
perform (or cause to be performed, as applicable) all covenants in this
Section 5.

 

5.1       Financial Statements and Other Reports. Unless otherwise provided
below, Company or its designee will deliver to the Administrative Agent and each
Lender:

 

(a)       Monthly Reports. As soon as available, and in any event within thirty
(30) days after the end of each month (including any month in which the Closing
Date occurred):

 

(i)        the consolidated balance sheet of Parent and its subsidiaries as at
the end of such month and the related consolidated statements of income,
consolidated statements of stockholders’ equity and consolidated statements of
cash flows of Parent and its subsidiaries, in each case for such month and for
the period from the beginning of the then current Fiscal Year to the end of such
month, setting forth, in each case, in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a schedule of reconciliations for any
reclassifications with respect to prior months or periods (and, in connection
therewith, copies of any restated financial statements for any impacted month or
period) a Financial Officer Certification with respect thereto;

 

(ii)       a report describing in reasonable detail all outstanding Unsecured
Indebtedness of the Parent and its subsidiaries, including their respective
outstanding balances; and

 

(iii)       any other operating reports prepared by the management of Parent for
such period as may be requested by the Administrative Agent or any Lender;

 



 53 

 

 

(b)       Quarterly Financial Statements. Promptly after becoming available, and
in any event within forty-five (45) days (or, with respect to the fourth Fiscal
Quarter of each Fiscal Year, sixty (60) days) after the end of each Fiscal
Quarter of each Fiscal Year, the consolidated balance sheet of Parent and its
subsidiaries, in each case, as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of Parent
and its subsidiaries, in each case, for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto and any other operating reports prepared by the management of Parent for
such period as may be requested by any Lender or the Administrative Agent;

 

(c)       Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of Parent and its subsidiaries, in each case, as at
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Parent and its subsidiaries, in each
case, for such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail,
together with a Financial Officer Certification with respect thereto; and (ii)
with respect to such consolidated financial statements a report thereon of
EisnerAmper or other independent certified public accountants of recognized
national standing selected by Seller, and reasonably satisfactory to the
Administrative Agent (which report shall be unqualified (other than any
qualification related solely to the potential inability of Company to refinance
the Obligations prior to the Commitment Termination Date) as to going concern
and scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Parent and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) (such report
shall also include (x) a detailed summary of any audit adjustments; (y) a
reconciliation of any audit adjustments or reclassifications to the previously
provided monthly or quarterly financials; and (z) restated monthly or quarterly
financials for any impacted periods);

 

(d)       Compliance Certificates. Together with each delivery of financial
statements pursuant to Sections 5.1(b) and 5.1(c), a duly executed and completed
Compliance Certificate;

 

(e)       Statements of Reconciliation after Change in Accounting Principles.
If, as a result of any change in accounting principles and policies from those
used in the preparation of the Historical Financial Statements, the consolidated
financial statements delivered pursuant to Section 5.1(b) or 5.1(c) will differ
in any material respect from the consolidated financial statements that would
have been delivered had no such change in accounting principles and policies
been made, then, together with the first delivery of such financial statements
after such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

 



 54 

 

 

(f)       Collateral Reporting.

 

(i)       On each Monthly Reporting Date, with each Funding Notice, and at such
other times as the Administrative Agent or any Lender may request, a Borrowing
Base Certificate (calculated as of the close of business of the previous Monthly
Period or as of a date no later than three (3) Business Days prior to such
request), together with a reconciliation to the most recently delivered
Borrowing Base Certificate and Borrowing Base Report, in form and substance
satisfactory to Administrative Agent, Paying Agent and each Lender. Each
Borrowing Base Certificate delivered to Administrative Agent and each Lender
shall bear a signed statement by an Authorized Officer certifying the accuracy
and completeness in all material respects of all information included therein.
The execution and delivery of a Borrowing Base Certificate shall in each
instance constitute a representation and warranty by Company to Administrative
Agent and each Lender that each Lease included therein as an “Eligible Lease”
is, in fact, an Eligible Lease. In the event any request for a Loan, or a
Borrowing Base Certificate or other information required by this Section 5.1(f)
is delivered to Administrative Agent, Paying Agent and each Lender by Company
electronically or otherwise without signature, such request, or such Borrowing
Base Certificate or other information shall, upon such delivery, be deemed to be
signed and certified on behalf of Company by an Authorized Officer and
constitute a representation to Administrative Agent, Paying Agent and each
Lender as to the authenticity thereof. The Administrative Agent shall have the
right but not the obligation to adjust any Borrowing Base to correct any errors
in calculations of thereto, provided, that prior to making any such adjustment,
the Administrative Agent shall provide written notice describing in reasonable
detail the error and re-calculation of the Borrowing Base (with supporting
documentation) and afford to the Company a reasonable opportunity to review such
re-calculation and discuss same with the Administrative Agent.

 

(ii)       On each Monthly Reporting Date, the Monthly Servicing Report to
Administrative Agent, Paying Agent and each Lender on the terms and conditions
set forth in the Servicing Agreement.

 

(g)       Legal Update. Together with each delivery of a Compliance Certificate
pursuant to Section 5.1(d) and otherwise promptly upon any Authorized Officer’s
knowledge thereof, written notice of the occurrence of any material legal
developments expected to have a significant adverse impact on Seller’s or
Parent’s business (or, if there are no such material legal developments since
the last update provided by Company pursuant to this Section 5.1(g), a written
confirmation that there are no such legal developments since such last update).

 

(h)       Notice of Default. Promptly upon an Authorized Officer of Company
obtaining actual knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Seller, Parent
or Company with respect thereto; (ii) that any Person has given any notice to
Seller, Parent or Company or taken any other action with respect to any event or
condition set forth in Section 7.1(a); or (iii) of the occurrence of any event
or change that has caused, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Seller,
Parent or Company, as applicable, has taken, is taking and proposes to take with
respect thereto;

 



 55 

 

 

(i)       Notice of Litigation. Promptly upon an Authorized Officer of Company
obtaining actual knowledge of an Adverse Proceeding not previously disclosed in
writing by Company to Lenders or any material development in any such Adverse
Proceeding (including any adverse ruling or significant adverse development in
any Adverse Proceeding) that would be expected to have a significant adverse
impact on Company, Parent or Seller or any Subsidiary thereof, written notice
thereof together with such other information as may be available to Company or
Seller to enable Lenders and their counsel to evaluate such matters;

 

(j)       ERISA. (i) Promptly upon an Authorized Officer of Company becoming
aware of the occurrence of or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof, what action Seller, Parent, any of
its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto; and (ii) with reasonable promptness, copies of
(1) each Schedule SB (Actuarial Information) to the annual report (Form 5500
Series) filed by Seller, any of its Subsidiaries or any of their respective
ERISA Affiliates with the Internal Revenue Service with respect to each affected
Pension Plan; (2) all notices received by Parent, Seller, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any affected Employee Benefit
Plan of Parent, Seller or any of its Subsidiaries thereof, or, with respect to
any affected Pension Plan or affected Multiemployer Plan, any of their
respective ERISA Affiliates (with respect to an affected Multiemployer Plan, to
the extent that Seller or the Subsidiary or ERISA Affiliate, as applicable, has
rights to access such documents, reports or filings), as the Administrative
Agent or Lender shall reasonably request;

 

(k)       Notice of Change in Board of Directors. Subject to Section 6.14, with
reasonable promptness, and in any event within five (5) Business Days, written
notice to each Lender and the Administrative Agent of any change in the board of
directors (or similar governing body) of the Parent;

 

(l)       Information Regarding Collateral. Prior written notice to
Administrative Agent of any change (i) in Company’s corporate name, (ii) in
Company’s identity, limited liability company structure or jurisdiction of
organization, or (iii) in Company’s Federal Taxpayer Identification Number.
Company agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for Administrative Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral and for the Collateral at all times following such change to have a
valid, legal and perfected security interest as contemplated in the Collateral
Documents;

 



 56 

 

 

(m)       Public Reporting. The obligations in Sections 5.1(b) and (c) in
respect of Parent’s financial statements may be satisfied by furnishing, at the
option of the Company, the applicable financial statements as described above or
Parent’s Annual Report on Form 10-K or Parent’s Quarterly Report on Form 10-Q,
as filed with the SEC, as applicable;

 

(n)       Other Information.

 

(i)         to the extent not otherwise provided hereunder, copies of all
material reports, including all year-end summaries, annual reports, budgets,
business plans, a quarterly delivery of Seller’s capitalization table, written
consents or matters pertaining to a vote of security holders sent generally by
Seller to its security holders acting in such capacity or by any Subsidiary of
Seller to its security holders other than Seller or another Subsidiary of
Seller;

 

(ii)       not later than Friday of each week (or if such day is not a Business
Day, the immediately preceding Business Day) in which a Borrowing Base Report
has not otherwise been delivered hereunder, a Borrowing Base Report; and

 

(iii)       such material information and data with respect to Seller or any of
its Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender, in each case, which relate to Company’s or
Seller’s financial or business condition or the Collateral.

 

(o)       Intentionally Omitted.

 

(p)       Access to Bank Accounts: On or prior to April 1, 2016, the Company or
its designee shall and shall cause the Servicer and the Parent to provide the
Administrative Agent or its designee with read-only access to all of their
respective bank accounts.

 

(q)       (q) Back-Up Servicer Transition: The Company (i) shall or shall cause
its designee to reasonably cooperate and coordinate with the Backup Servicer, as
from time to time requested by Administrative Agent, in order to establish a
transition plan for the transfer of servicing to the Backup Servicer on or prior
to April 30, 2016; provided that the Company shall not be responsible for any
failure to establish such transition plan on or prior to such date to the extent
such failure results solely from any action or omission of the Backup Servicer,
and, in any such event, the Company shall or shall cause its designee to
continue to reasonably cooperate and coordinate with the Backup Servicer, as
from time to time requested by Administrative Agent, in order to finalize such
transition plan; (ii) promptly and, in any event, within ten (10) Business Days
of the Company’s receipt of itemized invoice(s) (or such shorter period as is
reasonably required by the Backup Servicer), pay the Backup Servicer for its
reasonable actual out of pocket costs and expenses related to the establishment
of such transition plan (but in no event in excess of $10,000 in the aggregate);
and (iii) in the event the Backup Servicer is replaced (A) promptly and, in any
event, within ten (10) Business Days of the Company’s receipt of itemized
invoice(s) (or such shorter period as is reasonably required by the successor
Backup Servicer), pay the successor Backup Servicer its fee for accepting such
role and for its reasonable actual out of pocket costs and expenses related to
its succession (but in no event in excess of $10,000 in the aggregate less the
aggregate amount (if any) paid by the Company pursuant to clause (ii) above) and
(B) enter into a replacement Backup Servicing Agreement with the successor
Backup Servicer and such other amendments to the Credit Documents as are
reasonably necessary in order to effect its succession, provided that the
aggregate cost to the Company of backup servicing and verification of the
Eligible Leases (taken as a whole) does not increase as a result thereof.

 



 57 

 

 

5.2       Existence. Except as otherwise permitted under Section 6.7, Company,
Seller and Parent will at all times preserve and keep in full force and effect
its existence and all rights and franchises, licenses and permits material to
its business.

 

5.3       Payment of Taxes and Claims. Company, Seller and Parent will pay all
material Taxes imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine
accrues thereon, and all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, no such
Tax or claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a)
adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. Company will not file or consent to the
filing of any consolidated income tax return with any Person (other than Parent
or any of its Subsidiaries). In addition, Company agrees to pay to the relevant
Governmental Authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any Credit
Document.

 

Company shall deposit all portions of payments received from Lease Obligors
representing payments of sales and use taxes to the Lockbox System in accordance
with Section 2.11(b)(vi) hereof. As soon as reasonably practicable after any
payment of taxes by Company, the Servicer or any party on their respective
behalves to any taxing authority reflecting sales and use taxes, Company and the
Servicer shall deliver to the Administrative Agent and the Lenders a certificate
satisfactory to the Administrative Agent and the Lenders detailing the
aforementioned tax payments, certifying that such amounts are accurate and
correct and confirming that payments of such taxes have been made in a timely
manner to the relevant tax authority.

 

5.4       Insurance. Company shall cause Seller and Parent to maintain or cause
to be maintained, with financially sound and reputable insurers, (a) all
insurance required to be maintained under the Servicing Agreement, (b) business
interruption insurance reasonably satisfactory to Administrative Agent, and
(c) casualty insurance, such public liability insurance, third party property
damage insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Seller and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.

 



 58 

 

 

5.5       Inspections; Compliance Audits; Regulatory Review.

 

(a)       Company will permit or cause to be permitted, as applicable, any
authorized representatives designated by Administrative Agent or any Lender
(including, without limitation, Protiviti, or such other auditor selected by the
administration Agent for the purpose of conducting the reviews contemplated by
clause (iii) below) to visit and inspect any of the properties of Company or
Seller, at any time, and from time to time upon reasonable advance notice and
during normal working hours, to (i) inspect, copy and take extracts from its
financial and accounting records, and to discuss its affairs, finances and
accounts with any Person, including, without limitation, employees of Company or
Seller and independent public accountants; (ii) verify the compliance by Company
or Seller with the Credit Agreement, the other Credit Documents and/or the
Underwriting Policies, as applicable; and/or (iii) conduct a review of Lease
Files in connection with the preparation of an agreed upon procedures report.
Company agrees to pay Administrative Agent’s then customary charge for field
examinations and audits and the preparation of reports thereof performed or
prepared, or if such review, audit or inspection is being conducted by Protiviti
or another auditor selected by the Administrative Agent, the fees, costs and
expenses of such person (A) at any time during the existence of a Default or an
Event of Default and (B) otherwise up to four (4) times in any calendar year
(with a limit of two (2) such reviews to be conducted on the premises of the
Company or Seller, with any other reviews to be conducted remotely); provided,
however, that so long as no Default or Event of Default has occurred or is
continuing, the fees, costs and expenses to be paid by the Company with respect
to reviews of Lease Files contemplated by clause (iii) above shall be subject to
a cap of $60,000 in any calendar year.

 

(b)       At any time during the existence of an Event of Default and otherwise
one (1) time in any calendar quarter, the Administrative Agent, any Lender or
its designee, may, at Company’s expense, perform a compliance review (a
“Compliance Review”) with five (5) Business Days’ prior written notice to verify
the compliance by Company and Seller with Requirements of Law related to the
Pledged Leases and to review the materials prepared in accordance with Section
5.5(a). Company shall, and shall cause Seller to, cooperate with all reasonable
requests and provide the Administrative Agent with all necessary assistance and
information in connection with each such Compliance Review. In connection with
any such Compliance Review, Company will permit any authorized representatives
designated by the Administrative Agent to review Company’s form of Lease
Agreements, Underwriting Policies, information processes and controls,
compliance practices and procedures and marketing materials (“Materials”). Such
authorized representatives may make written recommendations regarding Company’s
compliance with applicable Requirements of Law, and Company shall consult in
good faith with the Administrative Agent regarding such recommendations. In
connection with any Compliance Review pursuant to this Section 5.5(b), the
Administrative Agent agrees to use a single regulatory counsel.

 

(c)       In connection with any inspection pursuant to Section 5.5(a) or a
Compliance Review, the Administrative Agent or its designee may contact a
Obligor as necessary to perform such inspection or Compliance Review, as the
case may be, provided, however, that such contact shall be made in the name of,
and in cooperation with, Seller and Company, unless Seller (i) has failed to so
cooperate for at least ten (10) Business Days after receiving a written request
from the Administrative Agent requesting such cooperation, or (ii) is no longer
the “Servicer” under the Servicing Agreement.

 



 59 

 

 

5.6       Lenders Meetings. Company shall, and shall cause Seller to, upon the
request of Administrative Agent or Requisite Lenders, participate in a meeting
of Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent. Upon Company’s request and consent by Administrative
Agent and Requisite Lenders, such meeting shall be held by conference call.

 

5.7       Compliance with Laws. Company shall, and shall cause Seller and Parent
to, comply with the Requirements of Law, noncompliance with which would be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

5.8       Separateness. Company shall at all times comply with Sections 9 (or
any successor sections) of its Limited Liability Company Agreement, and shall
not violate or cause to be violated the assumptions made with respect to Company
in any opinion letter pertaining to substantive consolidation delivered to
Lenders in connection with the Credit Documents.

 

5.9       Further Assurances. At any time or from time to time upon the
reasonable request of any Lender or the Administrative Agent, Company will, at
its expense, promptly execute, acknowledge and deliver such further documents
and do such other acts and things as the Administrative Agent or such Lender may
request in order to effect fully the purposes of the Credit Documents, including
providing Lenders with any information requested pursuant to Section 9.20. In
furtherance and not in limitation of the foregoing, Company shall take such
actions as the Administrative Agent or any Lender may request from time to time
to ensure that the Obligations are secured by substantially all of the assets of
Company.

 

5.10       Communication with Accountants. Company authorizes Administrative
Agent to communicate directly with Company’s independent certified public
accountants and authorizes and shall instruct such accountants to communicate
directly with Administrative Agent and authorizes such accountants to (and, upon
Administrative Agent’s request therefor (at the request of any Lender), shall
request that such accountants) communicate to Administrative Agent information
relating to Company with respect to the business, results of operations and
financial condition of Company (including the delivery of audit drafts and
letters to management), provided that advance notice of such communication is
given to Company, and Company is given a reasonable opportunity to cause an
officer to be present during any such communication. Company agrees that the
Administrative Agent may communicate with Company’s independent certified public
accountants pursuant to this Section 5.10 (a) at any time (i) during the
existence of a Default or an Event of Default, (ii) upon any event or
circumstance which has a Material Adverse Effect or (iii) upon any material
change (as determined by the Administrative Agent) in Seller’s or Company’s
accounting principles and policies and (b) otherwise, up to four (4) times in
any calendar year. The failure of Company to be present during such
communication after given such reasonable opportunity shall in no way impair the
rights of the Administrative Agent under this Section 5.10.

 



 60 

 

 

5.11       Special Covenants Regarding CRR Compliance. (a) Seller, in its
capacity as sole member of Company, represents that, on the Closing Date, its
membership interest in the Company (the “Retained Interest”) represents a net
economic interest in the Leases which is not less than 5% of the aggregate
Amortized Order Value, except to the extent permitted under the Risk Retention
Requirements, and the Retained Interest takes the form of the first loss tranche
in accordance with Article 404(1)(d) of the CRR, as represented by
overcollateralization with respect to each Lease. Seller agrees that, from the
Closing Date until the Termination Date, it shall, for the benefit of each
Lender and each holding company of any Lender that is required to comply with
the requirements of the CRR, unless each Lender shall otherwise consent in
writing:

 

(b)       hold such membership interest on an ongoing basis until the
Termination Date; provided, that Seller shall not be restricted by this Section
5.11(b) from transferring one or more senior interests in the membership
interest, so long as it maintains the most subordinate interest in such
membership interest and such subordinate interest satisfies the requirements of
Article 404(1)(d) of the CRR (the “Minimum Retained Membership Interest”);

 

(c)       not sell or subject the Minimum Retained Membership Interest to any
hedge, credit risk mitigation or short position that is not permitted under the
Risk Retention Requirements;

 

(d)       for the purpose of each Monthly Servicing Report, confirm to the
Servicer that it continues to comply with subsections (a) and (b) above;

 

(e)       provide notice promptly to each Lender in the event it has breached
subsections (a) or (b) above;

 

(f)       notify each Lender of any change to the form of retention of the
Retained Interest; and

 

(g)       provide all information which any Lender reasonably requests in order
for such Lender to comply with its obligations under the Risk Retention
Requirements with respect to the Loans made by it hereunder. This Section 5.11
shall only be effective if any Lender is a Non-US Lender and each Non-US Lender
agrees that the foregoing is reasonable.

 

5.12       Acquisition of Leases. With respect to each Pledged Lease, Company
shall (a) acquire such Lease pursuant to and in accordance with the terms of the
Asset Sale Agreement, (b) take all actions necessary to perfect, protect and
more fully evidence Company’s ownership of such Lease , including, without
limitation, executing or causing to be executed (or filing or causing to be
filed) such other instruments or notices as may be necessary or appropriate, and
(c) take all additional action that the Administrative Agent may reasonably
request to perfect, protect and more fully evidence the respective interests of
Company, the Administrative Agent and the Lenders.

 



 61 

 

 

5.13       Performance Covenants. With respect to any Leases originated during
such Monthly Period:

 

(a)       For any Monthly Vintage Pool of Leases originated by Seller after the
Closing Date, the aggregate Order Value of Leases in which the Obligor failed to
make its first scheduled payment due shall not exceed 25% of the aggregate Order
Value of the Monthly Vintage Pool; and

 

(b)       For any Seasoned Net Vintage Pool of Leases originated by Seller after
the Closing Date, the aggregate related Collections (net of any amounts
collected with respect to such Leases pursuant to the payment of sales and use
taxes) is less than 6.5% of the aggregate related Order Value of the Seasoned
Net Vintage Pool.

 

5.14       Officers. The Company shall cause the Seller to engage a chief credit
risk officer, collections manager and a financial analyst within one-hundred
twenty (120) days of the date hereof, or such longer period as may be consented
to by the Administrative Agent in its sole discretion, each as reasonably
acceptable to the Administrative Agent.

 

5.15       Termination of Backup Servicer. In the event that the Backup
Servicing Agreement is terminated for reasons other than those specified in
Section 7.1(o), the Company shall reasonably coordinate and reasonably cooperate
with the Administrative Agent and the Lenders to timely engage a replacement
Backup Servicer.

 

Section 6.          NEGATIVE COVENANTS

 

Company covenants and agrees that, until the Termination Date, Company, Seller
and Parent shall perform (or cause to be performed, as applicable) all covenants
in this Section 6.

 

6.1       Indebtedness. None of Seller, Parent or Company shall directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness other than:

 

(a)the Obligations;

 

(b)solely with respect to Seller:

 

(i)the Second Warehouse Facility, to the extent permitted by Section 2.1(e)(iv);

 

(ii)Unsecured Indebtedness not to exceed the Unsecured Indebtedness Limit at any
time outstanding;

 

(iii)Indebtedness consisting of unpaid insurance premiums owing to insurance
companies and insurance brokers incurred in connection with the financing of
insurance premiums in the ordinary course of business;

 

(iv)Indebtedness consisting of capital lease obligations entered into in the
ordinary course of business; and

 

(v)Permitted Seller Subordinated Indebtedness; and

 



 62 

 

 

(c)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument in the ordinary course of
business and Indebtedness in the ordinary course of business in respect of
overdraft protections and otherwise in connection with deposit accounts or other
customary cash management services.

 

6.2       Liens. None of Seller, Parent or Company shall directly or indirectly,
create, incur, assume or permit to exist any Lien, including but not limited to
in connection with any trade credit or other lines of credit, on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of such entity, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except Permitted Liens.

 

6.3       Equitable Lien. If any of Seller, Parent or Company shall create or
assume any Lien (other than a Permitted Lien) upon any of its properties or
assets, whether now owned or hereafter acquired, it shall make or cause to be
made effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness secured thereby as long
as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.

 

6.4       No Further Negative Pledges. Except pursuant to the Credit Documents
none of Parent, Seller or Company shall enter into any Contractual Obligation
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than the Second Warehouse
Facility.

 

6.5       Subsidiaries. None of Parent, Seller or Company shall form, create,
organize, incorporate or otherwise have any Subsidiaries except for Subsidiaries
created by Seller in connection with the Second Warehouse Facility.

 

6.6       Investments. Company shall not, directly or indirectly, make or own
any Investment in any Person except Investments in Cash and Cash Equivalents,
Permitted Investments and Leases (and property received from time to time in
connection with the workout or insolvency of any Obligor), and Permitted
Investments in the Controlled Accounts.

 

6.7       Fundamental Changes; Disposition of Assets; Acquisitions. None of
Seller, Parent or Company shall enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person (other than acquisitions of Eligible Leases
and property received from time to time in connection with the workout or
insolvency of any Obligor) or Permitted Investments, including Permitted
Investments in a Controlled Account).

 



 63 

 

 

6.8       Sales and Lease-Backs. None of Seller, Parent or Company shall
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which Company (a) has sold
or transferred or is to sell or to transfer to any other Person, or (b) intends
to use for substantially the same purpose as any other property which has been
or is to be sold or transferred by Company to any Person in connection with such
lease .

 

6.9       Transactions with Shareholders and Affiliates. None of Seller, Parent
or Company shall directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, Lease or exchange of any property or
the rendering of any service) with any holder of ten percent (10%) or more of
any class of Capital Stock of Parent or any of its Subsidiaries or with any
Affiliate of Seller or of any such holder other than the transactions
contemplated or permitted by the Credit Documents and the Related Agreements,
including, without limitation, the Asset Sale Agreement, the Asset Purchase
Agreement and employment agreements.

 

6.10       Conduct of Business. From and after the Closing Date, none of Seller,
Parent or Company shall engage in any business other than the businesses engaged
in by such entity on the Closing Date and business reasonably related thereto.

 

6.11       Fiscal Year. Company shall not change its Fiscal Year-end from
December 31.

 

6.12       Servicer; Backup Servicer.

 

(a)       Company shall use its commercially reasonable efforts to cause
Servicer and the Backup Servicer to comply at all times with the applicable
terms of the Servicing Agreement and the Backup Servicing Agreement. Company may
not (i) terminate, remove, replace Servicer and Backup Servicer or (ii)
subcontract out any portion of the servicing or permit third party servicing
other than the Backup Servicer, except, in each case, with the consent of the
Requisite Lenders. The Administrative Agent may not terminate, remove, or
replace the Servicer except in accordance with the Servicing Agreement. The
Administrative Agent may terminate, remove, or replace the Backup Servicer at
any time.

 

6.13       Acquisitions of Leases. Company may not acquire Leases from any
Person other than Intermediate Seller pursuant to the Asset Sale Agreement.

 

6.14       Independent Manager. Company shall not fail at any time to have at
least one independent manager (an “Independent Manager”) who is natural person
who:

 

(a)       for the five-year period prior to his or her appointment as
Independent Manager has not been, and during the continuation of his or her
service as Independent Manager is not:

 

(i)       an employee, director, stockholder, member, manager, partner or
officer of the Company, the Member or any of their respective Affiliates (other
than his or her service as an Independent Manager or Special Member of the
Company or in a similar capacity for the Member or an Affiliate of the Company
or the Member);

 



 64 

 

 

(ii)        a customer or supplier of the Company, the Member or any of their
respective Affiliates (other than his or her service as an Independent Manager
or Special Member of Company or in a similar capacity for the Member or an
Affiliate of the Company or the Member or in connection with the provision of
registered agent, office or similar services for the Company, the Member or any
of their respective Affiliates); or

 

(iii)       any member of the immediate family of a person described in (i) or
(ii); and

 

(b)       has:

 

(i)       prior experience as an Independent Manager for a corporation or
limited liability company whose charter or organizational documents required the
unanimous consent of all Independent Managers thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy; and

 

(ii)       at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services (including providing independent
managers or directors) to issuers of securitization or structured finance
instruments, agreements or securities.

 

Notwithstanding any other provision of this Agreement or the Act, an Independent
Manager is not a “manager” of the Company within the meaning of Section
18-101(10) of the Act.

 

Upon Company learning of the death or incapacity of an Independent Manager,
Company shall have ten (10) Business Days following such death or incapacity to
appoint a replacement Independent Manager. Any replacement of an Independent
Manager will be permitted only upon (a) two (2) Business Days’ prior written
notice to the Administrative Agent and each Lender, (b) Company’s certification
that any replacement manager will satisfy the criteria set forth in clauses
(a)-(b) of this Section 6.14 and (c) the Administrative Agent’ written consent
to the appointment of such replacement manager. For the avoidance of doubt,
other than in the event of the death or incapacity of an Independent Manager,
Company shall at all times have an Independent Manager and may not terminate any
Independent Manager without the prior written consent of the Administrative
Agent, which consent the Administrative Agent may withhold in its sole
discretion.

 



 65 

 

 

6.15       Organizational Agreements and Credit Documents. Except as otherwise
expressly permitted by other provisions of this Agreement or any other Credit
Document, Company shall not (a) enter into any contract with any Person other
than the Credit Documents to which it is a party, the Asset Sale Agreement, any
Related Agreement, and an agreement related to the appointment of the
Independent Manager and process agent, in each case, as of the Closing Date; (b)
amend, restate, supplement or modify, or permit any amendment, restatement,
supplement or modification to, its Organizational Documents, without obtaining
the prior written consent of the Requisite Lenders to such amendment,
restatement, supplement or modification, as the case may be; (c) agree to any
termination, amendment, restatement, supplement or other modification to, or
waiver of, or permit any termination, amendment, restatement, supplement or
other modification to, or waivers of, any of the provisions of any Credit
Document without the prior written consent of the Requisite Lenders. Company
shall not agree to, and shall cause Seller not to, amend, restate, supplement or
modify in any material respect any Lease Agreement form without providing prior
written notice thereof to the Administrative Agent, each Lender and obtaining
the consent thereto of the Requisite Lenders.

 

6.16       Changes in Underwriting or Other Policies; Certain Methodologies.

 

(a)       Company shall not agree to, and shall cause Seller not to, make any
change or modification to the Underwriting Policies without providing prior
written notice thereof to the Administrative Agent and each Lender
(collectively, the “Notice Parties”). Company shall not agree to, and shall
cause Seller not to, make any Material Underwriting Policy Change (i) where such
change makes such policies more restrictive with regard to Leases, without the
prior written consent of the Administrative Agent and the Requisite Lenders;
provided, however, if such written consent shall not have been obtained within
five (5) Business Days following request therefor by Company or Seller,
Administrative Agent and the Requisite Lenders shall be deemed to have consented
thereto, and (ii) with respect to all other changes with the prior written
consent of the Administrative Agent and the Requisite Lenders, provided,
however, if such written consent shall not have been obtained within seven (7)
Business Days following request therefor by Company or Seller, Administrative
Agent and the Requisite Lenders shall be deemed to have consented thereto.

 

(b)       Company shall not agree to, and shall cause Servicer not to, make any
change or modification to the Collections Policies without providing prior
written notice thereof to the Administrative Agent and each Lender
(collectively, the “Notice Parties”). Company shall not agree to, and shall
cause Servicer not to, make any Material Collection Policy Change without the
prior written consent of the Administrative Agent and the Requisite Lenders,
provided, however, if such written consent shall not have been obtained within
seven (7) Business Days following request therefor by Company or Servicer,
Administrative Agent and the Requisite Lenders shall be deemed to have consented
thereto.

 

6.17       Tax Treatment. Company will not be treated as an association (or
publicly traded partnership) taxable as a corporation.

 

6.18       Lease Forms. Company shall not acquire Leases which are not entered
into on the form of applicable Lease Agreement attached hereto as Exhibit G as
amended (to the extent not prohibited hereunder).

 



 66 

 

 

6.19       Second Warehouse Facility. Neither the Seller nor the Company will
permit any Affiliate or Subsidiary thereof to enter into a Second Warehouse
Facility with borrowing base eligibility criteria that are more restrictive on
the Seller or any Affiliate or Subsidiary thereof than the terms of this
Agreement. If the Seller or any Affiliate of Subsidiary thereof enters into any
amendment, waiver or modification to the Second Warehouse Facility to include
borrowing base eligibility criteria that are more restrictive on the Seller or
any Affiliate or Subsidiary thereof than the terms of this Agreement (such
modification being referred to as a “Warehouse Modification”), then this
Agreement shall automatically be deemed modified to contain such more restricted
eligibility criteria. Promptly but in no event more than five Business Days
following the execution of any amendment to the Second Warehouse Facility
documentation providing for a Warehouse Modification, the Company shall furnish
the Administrative Agent and each Lender with a copy of such amendment,
including on a redacted basis if required by the confidentiality restrictions of
such document.

 

6.20       Restricted Payments. Neither Seller nor Company will permit Parent to
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so.

 

Section 7.            EVENTS OF DEFAULT

 

7.1       Events of Default. If any one or more of the following events shall
occur.

 

(a)       Failure to Make Payments When Due. Other than with respect to a
Borrowing Base Deficiency, failure by Company to pay (i) when due, the principal
of and premium, if any, on any Loan whether at stated maturity (including on the
Maturity Date), by acceleration or otherwise; (ii) within three (3) Business
Days after its due date, any interest on any Loan or any fee due hereunder; or
(iii) within thirty (30) days after its due date, any other amount due
hereunder; or

 

(b)       Default in Other Agreements.

 

(i)       Failure of Seller or any Subsidiary of Seller to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness with a principal amount in excess of $1,000,000, in
each case beyond the grace period, if any, provided therefor; or breach or
default by Seller or any Subsidiary of Seller with respect to any other material
term of (1) one or more items of Indebtedness with a principal amount in excess
of $1,000,000, or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace period,
if any, provided therefore; or

 

(ii)       Breach, default or other similar occurrence by Seller or an Affiliate
of Seller under (a) any other document or agreement to which Administrative
Agent or any Lender is a party to or (b) any instrument, document or agreement
evidencing Permitted Seller Subordinated Indebtedness.

 

(c)       Breach of Certain Covenants. Failure of Company to perform or comply
with any term or condition contained in Section 5.13; or

 



 67 

 

 

(d)       Breach of Representations, etc. Any representation or warranty,
certification or other statement made or deemed made by Company or Seller (or
Seller as Servicer) in any Credit Document or in any statement or certificate at
any time given by Company or Seller (or Seller as Servicer) in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect, other than any representation, warranty, certification or
other statement which is qualified by materiality or “Material Adverse Effect”,
in which case, such representation, warranty, certification or other statement
shall be true and correct in all respects, in each case, as of the date made or
deemed made and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an Authorized Officer of Company or
Seller becoming aware of such default, or (ii) receipt by Company of written
notice from the Administrative Agent or any Lender of such default; or

 

(e)       Other Defaults Under Credit Documents. Company or Seller shall default
in the performance of or compliance with any term or covenant contained herein
or any of the other Credit Documents other than any such term referred to in any
other Section of this Section 7.1 and such default shall not have been remedied
or waived within thirty (30) days after the earlier of (i) an Authorized Officer
of Company or Seller becoming aware of such default, or (ii) receipt by Company
or Seller of written notice from Administrative Agent or any Lender of such
default; or

 

(f)       Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or Seller in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Company or Seller under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or Seller, or over
all or a substantial part of its respective property, shall have been entered;
or there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of Company or Seller for all or a substantial part of
its respective property; or a warrant of attachment, execution or similar
process shall have been issued against any substantial part of the property of
Company or Seller, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or

 

(g)       Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or
Seller shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its respective
property; or Company or Seller shall make any assignment for the benefit of
creditors; or (ii) Company or Seller shall be unable, or shall fail generally,
or shall admit in writing its inability, to pay its debts as such debts become
due; or the board of directors (or similar governing body) of Company or Seller
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 7.1(h); or

 



 68 

 

 

(h)       Judgments and Attachments.

 

(i)       Any money judgment, writ or warrant of attachment or similar process
(to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or

 

(ii)       Any money judgment, writ or warrant of attachment or similar process
involving in any individual case or in the aggregate at any time an amount in
excess of $1,000,000 (in any case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Seller (or Seller as
Servicer) or any of its assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days; or

 

(iii)       Any tax lien or lien of the PBGC shall be entered or filed against
Company or Seller (involving, with respect to Seller only, an amount in excess
of $1,000,000) or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of ten (10) days;

 

(i)       Dissolution. Any order, judgment or decree shall be entered against
Company or Seller decreeing the dissolution or split up of Company or Seller, as
the case may be, and such order shall remain undischarged or unstayed for a
period in excess of thirty (30) days; or

 

(j)       Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results which has a Material Adverse
Effect during the term hereof or result in a Lien being imposed on the
Collateral; or (ii) Company shall establish or contribute to any Employee
Benefit Plan; or

 

(k)       Change of Control. A Change of Control shall occur, unless such Change
of Control is a Permitted Change of Control; or

 

(l)       [Reserved]; or

 

(m)       Key Person Event. A Key Person Event shall have occurred; or

 

(n)       Servicing Agreement. A Servicer Default shall have occurred and be
continuing; or

 

(o)       Backup Servicer Default. The Backup Servicer shall resigned or be
terminated as a result of any action or inaction of the Company or the Servicer;
or

 

(p)       Borrowing Base Deficiency; Repurchase Failure. (i) Failure by Company
to pay any Borrowing Base Deficiency within three (3) Business Days after the
due date thereof, or (ii) failure of Seller to repurchase any Lease as and when
required under the Asset Purchase Agreement or the Intermediate Seller to
repurchase any Lease as and when required under the Asset Sale Agreement; or

 



 69 

 

 

(q)       Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by a court of competent jurisdiction or the
enforceability thereof shall be impaired in any material respect, or the
Administrative Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document (in each case, other
than (A) by reason of a release of Collateral in accordance with the terms
hereof or thereof or (B) the satisfaction in full of the Obligations and any
other amount due hereunder or any other Credit Document in accordance with the
terms hereof); or (ii) any of the Credit Documents for any reason, other than
the satisfaction in full of all Obligations and any other amount due hereunder
or any other Credit Document (other than contingent indemnification obligations
for which demand has not been made), shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void by a court of competent jurisdiction or a party thereto or Seller, as the
case may be, shall repudiate its obligations thereunder or shall contest the
validity or enforceability of any Credit Document in writing; or

 

(r)       Breach of Financial Covenants. A breach of any Financial Covenant
shall have occurred;

 

(s)       Verification Event. Errors, exceptions or discrepancies exist with
respect to the reconciliation of the applicable delivered documents to the Lease
File with respect to any Proof of Purchase Verification Event or Inspection
Verification Event and such errors, exceptions or discrepancies have not been
remedied within thirty (30) Business Days following receipt of notice of such
errors by the Company;

 

(t)       Investment Company Act. Seller or Company become subject to any
federal or state statute or regulation which may render all or any portion of
the Obligations unenforceable, or Company becomes a required to be register or
controlled by an “investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940; or

 

(u)       Payment Processing Expense. For any Monthly Period, the Payment
Processing Expense Ratio exceeds 12%.

 

THEN, upon the occurrence of any Event of Default, the Administrative Agent may,
and shall, at the written request of the Requisite Lenders, take any of the
following actions: (w) upon written notice to Company, terminate the
Commitments, if any, of each Lender having such Commitments, (x) upon written
notice to Company, declare the unpaid principal amount of and accrued interest
on the Loans and all other Obligations immediately due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by Company; (y) direct the Administrative
Agent to enforce any and all Liens and security interests created pursuant to
the Collateral Documents and (z) take any and all other actions and exercise any
and all other rights and remedies of the Administrative Agent under the Credit
Documents; provided that upon the occurrence of any Event of Default described
in Section 7.1(g) or 7.1(h), the unpaid principal amount of and accrued interest
on the Loans and all other Obligations shall immediately become due and payable,
and the Commitments shall automatically and immediately terminate, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by Company. In addition, pursuant to the
Servicing Agreement, the Administrative Agent may terminate the Servicing
Agreement and appoint a Successor Servicer upon the occurrence of a Servicer
Default.

 



 70 

 

 

Notwithstanding the foregoing or anything to the contrary contained herein, no
Default or Event of Default shall be deemed to have occurred or declared as such
if such Default or Event of Default would be based on the occurrence or the
expectation of an occurrence of a Material Adverse Effect unless the act,
omission, event or circumstance giving rise thereto would be expected to have a
material adverse effect as determined by a reasonable person (as opposed to
Administrative Agent in its sole and absolute discretion) on: (i) the business,
operations, properties, assets, financial condition or results of operations of
Parent, Seller and its subsidiaries, taken as a whole; (ii) the ability of
Company to pay any Obligations or Company or Seller to fully and timely perform,
in any material respect, its obligations under any Credit Document; (iii) the
legality, validity, binding effect, or enforceability against Company or Seller
of any Credit Document to which it is a party; (iv) the existence, perfection,
priority or enforceability of any security interest in the Pledged Leases; (v)
the validity, collectability, or enforceability of the Pledged Leases taken as a
whole or in any material part, or (vi) the rights, remedies and benefits
available to, or conferred upon, the Administrative Agent and any Lender or any
Secured Party under any Credit Document.

 

Section 8.           Administrative AGENT

 

8.1       Appointment of Administrative Agent. Each Lender hereby authorizes WE
2014-1, LLC to act as Administrative Agent to the Lenders hereunder and under
the other Credit Documents and each Lender hereby authorizes WE 2014-1, LLC, in
such capacity, to act as its agent in accordance with the terms hereof and the
other Credit Documents. The provisions of this Section 8 are solely for the
benefit of Administrative Agent and Lenders and neither Company nor Seller shall
have any rights as a third party beneficiary of any of the provisions thereof
(other than Section 8.6 with respect to which the Company shall have the right
to enforce). In performing its functions and duties hereunder, Administrative
Agent shall act solely as an agent of the Lenders and does not assume and shall
not be deemed to have assumed any obligation towards or relationship of agency
or trust with or for any Lender, Seller or any of its Subsidiaries.

 

8.2       Powers and Duties. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto.

 



 71 

 

 

8.3       General Immunity.

 

(a)       Exculpatory Provisions Relating to Administrative Agent. Neither
Administrative Agent nor any of its officers, partners, directors, employees or
agents shall be liable to any Lender for any action taken or omitted by
Administrative Agent under or in connection with any of the Credit Documents
except to the extent caused by Administrative Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order. Administrative Agent shall be entitled to refrain
from any act or the taking of any action (including the failure to take an
action) in connection herewith or any of the other Credit Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until Administrative Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 9.4) and, upon receipt
of such instructions from Requisite Lenders (or such other Lenders, as the case
may be), Administrative Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions. Without prejudice to the generality of the
foregoing, (i) Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Seller and Company), accountants, experts and other professional advisors
selected by it; and (ii) no Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent acting or
(where so instructed) refraining from acting hereunder or any of the other
Credit Documents in accordance with the instructions of Requisite Lenders (or
such other Lenders as may be required to give such instructions under Section
9.4).

 

8.4       Lenders’ Representations, Warranties and Acknowledgment.

 

(a)       Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Seller and
Company in connection with Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Seller and
Company. The Administrative Agent shall have no duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and the Administrative
Agent shall have no responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

(b)       The Administrative Agent and each Lender, by delivering its signature
page to this Agreement, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by the Administrative Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

 



 72 

 

 

8.5       Right to Indemnity.

 

(a)       Administrative Agent. The Lenders severally agree to indemnify
Administrative Agent, its Affiliates and their respective officers, partners,
directors, trustees, employees and agents (each, an “Indemnitee Agent Party”),
to the extent that such Indemnitee Agent Party shall not have been reimbursed by
Company or Seller, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such
Indemnitee Agent Party in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Indemnitee Agent Party in any way relating to or arising
out of this Agreement or the other Credit Documents, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Indemnitee Agent Party’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final
non-appealable order. If any indemnity furnished to any Indemnitee Agent Party
for any purpose shall, in the opinion of such Indemnitee Agent Party, be
insufficient or become impaired, such Indemnitee Agent Party may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

 

8.6       Successor Administrative Agent.

 

(a)       Administrative Agent.

 

(i)       Administrative Agent may resign at any time by giving thirty (30)
days’ prior written notice thereof to Company. Upon any such written notice of
resignation, Requisite Lenders shall have the right, upon five (5) Business
Days’ notice to Company, to appoint a successor Administrative Agent provided,
that the appointment of a successor Administrative Agent shall require (so long
as no Default or Event of Default has occurred and is continuing) Company’s
approval, which approval shall not be unreasonably withheld, delayed or
conditioned. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) take such other actions, as may be
necessary or appropriate in connection with the appointment of such successor
Administrative Agent, whereupon such retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent hereunder.

 



 73 

 

 

(ii)       Notwithstanding anything herein to the contrary, Administrative Agent
may assign its rights and duties as Administrative Agent hereunder to one of its
Affiliates without the prior written consent of, or prior written notice to,
Company or the Lenders; provided that Company and the Lenders may deem and treat
such assigning Administrative Agent as Administrative Agent for all purposes
hereof, unless and until such assigning Administrative Agent provides written
notice to Company and Lenders of such assignment. Upon such assignment such
Affiliate shall succeed to and become vested with all rights, powers, privileges
and duties as Administrative Agent hereunder and under the other Credit
Documents.

 

8.7       Collateral Documents. Each Lender hereby further authorizes
Administrative Agent, on behalf of and for the benefit of Lenders, to be the
agent for and representative of Lenders with respect to the Collateral and the
Collateral Documents. Subject to Section 9.4, without further written consent or
authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby or
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 9.4) have otherwise consented. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company and each
Lender hereby agree that (i) no Lender shall have any right individually to
realize upon any of the Collateral, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Administrative Agent, and (ii) in the event of a foreclosure by Administrative
Agent on any of the Collateral pursuant to a public or private sale,
Administrative Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Administrative Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations or any other
amount due hereunder as a credit on account of the purchase price for any
collateral payable by Administrative Agent at such sale.

 

Section 9.              MISCELLANEOUS

 

9.1       Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to Company or
Administrative Agent shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of telefacsimile or telex, or three (3) Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided, no notice to the Administrative Agent shall be effective until
received by the Administrative Agent, provided, however, that Company may
deliver, or cause to be delivered, the Borrowing Base Certificate, Borrowing
Base Report, any Funding Notice and any financial statements or reports
(including any collateral performance tests) by electronic mail pursuant to
procedures approved by the Administrative Agent until any Lender notifies
Company that it can no longer receive such documents using electronic mail. Any
Borrowing Base Certificate, Borrowing Base Report, Funding Notice or financial
statements or reports sent to an electronic mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, if available,
return electronic mail or other written acknowledgement), provided, that if such
document is sent after 5:00 p.m. Eastern Standard time, such document shall be
deemed to have been sent at the opening of business on the next Business Day.

 



 74 

 

 

9.2       Expenses. Company agrees to pay promptly (a) (i) all the
Administrative Agent’s actual, reasonable and documented out-of-pocket costs and
expenses (including reasonable and customary fees and expenses of Mayer Brown
LLP, counsel to the Administrative Agent) of negotiation, preparation, execution
and administration of the Credit Documents and any consents, waivers or other
amendments or modifications to the Credit Documents; (b) all the actual,
documented out-of-pocket costs and reasonable out-of-pocket expenses of
creating, perfecting and enforcing Liens in favor of Administrative Agent, for
the benefit of Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable and documented out-of-pocket fees, expenses and disbursements of a
single counsel for all Secured Parties; (c) subject to the terms of this
Agreement (including any limitations set forth in Section 5.5), all the
Administrative Agent’s actual, reasonable and documented out-of-pocket costs and
reasonable fees, expenses for, and disbursements of any of Administrative
Agent’s, auditors, accountants, consultants or appraisers incurred by
Administrative Agent; and (d) after the occurrence of a Default or an Event of
Default, all documented, out-of-pocket costs and expenses, including reasonable
attorneys’ fees, and costs of settlement, incurred by the Administrative Agent
or any Lender in enforcing any Obligations of or in collecting any payments due
from Company or Seller hereunder or under the other Credit Documents by reason
of such Default or Event of Default (including in connection with the sale of,
collection from, or other realization upon any of the Collateral) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 

9.3       Indemnity.

 

(a)       In addition to the payment of expenses pursuant to Section 9.2 and the
indemnification provided pursuant to Sections 2.19(e) and 8.5, whether or not
the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless, each Affected Party and each Lender, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents and
persons identified in the last sentence of Section 2.4(b) hereof (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory, or sole negligence of such INDEMNITEE excluding any
amounts in respect of claims for taxes not otherwise payable by Company under
Section 2.16(b)(iii); provided, Company shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence, bad faith or
willful misconduct, as determined by a court of competent jurisdiction in a
final non-appealable order of that Indemnitee. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, Company shall contribute the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. Indemnification of an Affected Party is subject to and not in addition to
the indemnification provided pursuant to Section 2.19(e) and 8.5.

 



 75 

 

 

(b)       To the extent permitted by applicable law, Company shall not assert,
and Company hereby waives, any claim against any Affected Party or Lender and
their respective Affiliates, directors, employees, attorneys or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Company hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

9.4       Amendments and Waivers.

 

(a)       Requisite Lenders’ Consent. Subject to Sections 9.4(b) and 9.4(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by Company or Seller therefrom, shall in
any event be effective without the written concurrence of Company,
Administrative Agent and the Requisite Lenders.

 

(b)       Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

 

(i)       extend the scheduled final maturity of any Loan;

 

(ii)       waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)       reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to Section
2.8) or any fee payable hereunder;

 

(iv)       extend the time for payment of any such interest or fees;

 

(v)       reduce the principal amount of any Loan;

 

(vi)       (x) amend the definition of “Borrowing Base” or (y) amend, modify,
terminate or waive Section 2.12, Section 2.13 or Section 2.14 or any provision
of this Section 9.4(b) or Section 9.4(c);

 



 76 

 

 

(vii)       amend the definition of “Requisite Lenders” “Exposure,” “Pro Rata
Share,” “Advance Rate,” “Availability,” or any definition used therein;
provided, with the consent of Administrative Agent, Company and the Requisite
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Commitments and the Loans are included on the Closing Date;

 

(viii)       release all or substantially all of the Collateral except as
expressly provided in the Credit Documents; or

 

(ix)       consent to the assignment or transfer by Company or Seller of any of
its respective rights and obligations under any Credit Document.

 

(c)       Other Consents. No amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by Company or
Seller therefrom, shall:

 

(i)       increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender;

 

(ii)       amend, modify, terminate or waive any provision of Section 3.2(a)
with regard to any Loan of the Lenders without the consent of the Requisite
Lenders;

 

(iii)       amend the definitions of “Eligibility Criteria” or “Eligible
Obligor” or amend any portion of Appendix C without the consent of the Requisite
Lenders;

 

(iv)       amend or modify any provision of Sections 2.11 without the consent of
the Requisite Lenders; provided, however, that, notwithstanding the foregoing,
any such amendment or modification during the continuance of any Event of
Default or Servicer Default shall only require the consent of the Requisite
Lenders; or

 

(v)       amend or modify any provision of Section 7.1 without the consent of
the Requisite Lenders; provided, however, that, notwithstanding the foregoing,
any waiver of the occurrence of a Default or an Event of Default shall only
require the consent of the Requisite Lenders.

 

(d)       Execution of Amendments, etc. Administrative Agent may, but shall have
no obligation to, with the concurrence of the Requisite Lenders, execute
amendments, modifications, waivers or consents on behalf of the Lenders. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on Company or
Seller in any case shall entitle Company or Seller to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 9.4
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Company, on Company. Notwithstanding anything to the contrary
contained in this Section 9.4, if the Administrative Agent and Company shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case that is immaterial (as determined by the Administrative
Agent in its reasonable discretion), in any provision of the Credit Documents,
then the Administrative Agent and Company shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent by the Requisite Lenders if the same is not objected to in writing by
the Requisite Lenders within five (5) Business Days following receipt of notice
thereof.

 



 77 

 

 

9.5       Successors and Assigns; Participations.

 

(a)       Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by it without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, Indemnitee Agent Parties under Section
8.5, Indemnitees under Section 9.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)       Register. Company, Paying Agent, Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Register as provided in
Section 9.5(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

 

(c)       Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments) to any
Person constituting an Eligible Assignee. Each such assignment pursuant to this
Section 9.5(c) (other than an assignment to any Person meeting the criteria of
clause (i) of the definition of the term of “Eligible Assignee”) shall be in an
aggregate amount of not less than $5,000,000 (or such lesser amount as may be
agreed to by Company and Administrative Agent or as shall constitute the
aggregate amount of the Commitments and Loans of the assigning Lender) with
respect to the assignment of the Commitments and Loans.

 

(d)       Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to Section
2.16(e).

 



 78 

 

 

(e)       Notice of Assignment. Upon the Administrative Agent’s receipt and
acceptance of a duly executed and completed Assignment Agreement and any forms,
certificates or other evidence required by this Agreement in connection
therewith, Administrative Agent shall (i) provide Paying Agent with written
notice of such assignment, (ii) give prompt written notice thereof to Company,
and (iii) maintain a copy of such Assignment Agreement.

 

(f)       Representations and Warranties of Assignee. Each Lender, upon
execution and delivery of the Agreement or upon executing and delivering an
Assignment Agreement, as the case may be, represents and warrants as of the
Closing Date or as of the applicable Effective Date (as defined in the
applicable Assignment Agreement) that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and (iii)
it will make or invest in, as the case may be, its Commitments or Loans for its
own account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 9.5, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).

 

(g)       Effect of Assignment. Subject to the terms and conditions of this
Section 9.5, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
9.7) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising prior to the effective date of such assignment; (iii) the
Commitments shall be modified to reflect the Commitment of such assignee and any
Commitment of such assigning Lender, if any; and (iv) if any such assignment
occurs after the issuance of any Note hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Loan Notes to Administrative Agent for
cancellation, and thereupon Company shall issue and deliver new Loan Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

 



 79 

 

 

(h)       Participations. Each Lender shall have the right at any time to sell
one or more participations to any Person (other than Seller, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would (i)
extend the final scheduled maturity of any Loan or Loan Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by Company of any of its rights and
obligations under this Agreement, or (iii) release all or substantially all of
the Collateral under the Collateral Documents (except as expressly provided in
the Credit Documents) supporting the Loans hereunder in which such participant
is participating. Company agrees that each participant shall be entitled to the
benefits of Sections 2.15 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (c) of this Section;
provided, (i) a participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, except to
the extent such entitlement to receive a greater payment results from a change
in law that occurs after the participant acquired the applicable participation,
unless the sale of the participation to such participant is made with Company’s
prior written consent, and (ii) a participant that would be a Non-US Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
Company (through a Designated Officer) is notified of the participation at the
time it is sold to such participant and such participant agrees, for the benefit
of Company, to comply with Section 2.16 as though it were a Lender. To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 9.3 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.14 as though it were a Lender. Any Lender that sells
such a participation shall, acting solely for this purpose as an agent of
Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in such participation and other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person other than Company (through a Designated Officer), including the identity
of any Participant or any information relating to a Participant’s interest or
obligations under any Credit Document, except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, neither the Administrative Agent nor the Paying Agent shall have
responsibility for maintaining a Participant Register. The Register shall be
available for inspection by any Designated Officer of Company at any reasonable
time and from time to time upon reasonable prior notice. Company shall not
disclose the identity of any Participant of any Lender or any information
relating to such Participant’s interest or obligation to any Person, provided
that Company may make (1) disclosures of such information to Affiliates of such
Lender and to their agents and advisors provided that such Persons are informed
of the confidential nature of the information and will be instructed to keep
such information confidential, and (2) disclosures required or requested by any
Governmental Authority or representative thereof or by the NAIC or pursuant to
legal or judicial process or other legal proceeding; provided, that unless
specifically prohibited by applicable law or court order, Company shall make
reasonable efforts to notify the applicable Lender of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of Company by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information.

 



 80 

 

 

(i)       Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 9.5 any Lender may assign, pledge and/or
grant a security interest in, all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Loan Notes, if any, to secure
obligations of such Lender including, without limitation, any Federal Reserve
Bank as collateral security pursuant to Regulation A of the Board of Governors
of the Federal Reserve System and any operating circular issued by such Federal
Reserve Bank; provided, no Lender, as between Company and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder;
and

 

9.6       Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

9.7       Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of Company set
forth in Sections 2.15, 2.16, 9.2, 9.3, and 9.9 and the agreements of Lenders
set forth in Sections 2.14, 8.3(b) and 8.5 shall survive the payment of the
Loans and the termination hereof.

 

9.8       No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to the Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 



 81 

 

 

9.9         Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
Company or any other Person or against or in payment of any or all of the
Obligations or any other amount due hereunder. To the extent that Company makes
a payment or payments to Administrative Agent or Lenders, Administrative Agent
or Lenders enforce any security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

 

9.10       Severability. In case any provision in or obligation hereunder or any
Loan Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

9.11       Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Loan Note or otherwise
with respect to the Obligations without first obtaining the prior written
consent of the applicable Agent (other than the Administrative Agent) or
Requisite Lenders (as applicable), it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and any Loan Note or
otherwise with respect to the Obligations shall be taken in concert and at the
direction or with the consent of Agent or Requisite Lenders (as applicable).

 

9.12       Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

9.13       APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE
OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK.

 



 82 

 

 

9.14       CONSENT TO JURISDICTION.

 

(A)         ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO COMPANY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1 AND TO ANY PROCESS AGENT ABOVE
IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (d) AGREES THAT ADMINISTRATIVE AGENT AND LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.

 

(B)         COMPANY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED
IN SECTION 9.1 OR ON CORPORATION SERVICE COMPANY, 1180 AVENUE OF THE AMERICAS,
SUITE 210, NEW YORK, NEW YORK 10036, AND HEREBY APPOINTS CORPORATION SERVICE
COMPANY, AS ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS. ANY AND ALL SERVICE OF
PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
EFFECTIVE AGAINST COMPANY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED
RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE. IN THE EVENT CORPORATION
SERVICE COMPANY SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND
IF COMPANY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, COMPANY SHALL PROMPTLY
APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF
PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 9.14 ABOVE, AND
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS COMPANY’S AUTHORIZED AGENT TO ACCEPT
AND ACKNOWLEDGE ON COMPANY’S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE
SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.

 



 83 

 

 

9.15        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

9.16       Confidentiality. The Administrative Agent and Lender shall hold all
non-public information regarding Seller and its Subsidiaries and their
businesses obtained by such Lender or Administrative Agent confidential and
shall not disclose such information; provided, however, that, in any event, a
Lender or Administrative Agent may make (a) disclosures of such information to
Affiliates of such Lender or Administrative Agent and to their agents, auditors,
attorneys and advisors (and to other persons authorized by a Lender or
Administrative Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section 9.16)
provided that such Persons are informed of the confidential nature of the
information and agree to keep, or with respect to the Administrative Agent such
Persons will be instructed to keep, such information confidential, (b)
disclosures of such information to any other Lender or Administrative Agent, (c)
disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein, (d) disclosure to any rating agency when required
by it, (e) disclosure to any Lender’s financing source or the directors,
trustees, officers, employees, agents, attorneys, independent or internal
auditors, financial advisors or other professional advisors of such financing
source who, in each case, agree to hold confidential such confidential
information substantially in accordance with this Section 9.16, (f) disclosures
required by any applicable statute, law, rule or regulation or requested by any
Governmental Authority or representative thereof or by any regulatory body or by
the NAIC or pursuant to legal or judicial process or other legal proceeding;
provided, that unless specifically prohibited by applicable law or court order,
each Lender or Administrative Agent shall make reasonable efforts to notify
Company of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender or Administrative Agent by
such Governmental Authority) for disclosure of any such non-public information
prior to disclosure of such information, and (g) any other disclosure authorized
by Company in writing in advance. Notwithstanding the foregoing, (i) the
foregoing shall not be construed to prohibit the disclosure of any information
that is or becomes publicly known or information obtained by a Lender or
Administrative Agent from sources other than Company other than as a result of a
disclosure by the Administrative Agent or Lender known (or that should have
reasonably been known) to be in violation of this Section 9.16, and (ii) on or
after the Closing Date, the Administrative Agent may, at its own expense issue
news releases and publish “tombstone” advertisements and other announcements
generally describing this transaction in newspapers, trade journals and other
appropriate media (which may include use of logos of Company or Seller)
(collectively, “Trade Announcements”). Company shall not issue, and shall cause
Seller not to issue, any Trade Announcement using the name of the Administrative
Agent or Lender, or their respective Affiliates or referring to this Agreement
or the other Credit Documents, or the transactions contemplated thereunder
except (x) disclosures required by applicable law, regulation, legal process or
the rules of the Securities and Exchange Commission or (y) with the prior
approval of Administrative Agent (such approval not to be unreasonably
withheld). The Company hereby acknowledges and agrees (for itself and on behalf
of its Affiliates) to keep all fee, pricing and other economic terms related to
this Agreement and each other Credit Document confidential and not disclose such
information except that the Company may make (a) disclosures of such information
to Affiliates and to its and their agents, auditors, attorneys and advisors (and
to other persons authorized by the Company to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 9.16) provided that such Persons are informed of the
confidential nature of the information, and are instructed to keep, such
information confidential, (b) disclosure to any rating agency when required by
it, (c) disclosures required by any applicable statute, law, rule or regulation
(including the rules of the Securities and Exchange Commission) or requested by
any Governmental Authority or representative thereof or by any regulatory body
or by the NAIC or pursuant to legal or judicial process or other legal
proceeding; provided, that unless specifically prohibited by applicable law or
court order, the Company shall make reasonable efforts to notify the
Administrative Agent of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of the
Company by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information, and (d) any other
disclosure authorized by Administrative Agent and the Company in writing in
advance

 



 84 

 

 

9.17       Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Company shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Company. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest and (b) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest, throughout the contemplated term of
the Obligations hereunder.

 

9.18       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

9.19       Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

9.20       Patriot Act. Each Lender, Paying Agent and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies Company that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies Company, which information includes the name and
address of Company and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Company in accordance with the
Act.

 

[Remainder of page intentionally left blank]

 

 85 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  FLEXSHOPPER 2, LLC, as Company         By:       Name:     Title:

 

 

 

 

  WELLS FARGO BANK, N.A.,   as Paying Agent         By:       Name:     Title:

  

 

 

  

  WE 2014-1, LLC,   as Administrative Agent and Lender         By:       Name:  
  Title:

 

 

